

Exhibit 10.1


AMENDED AND RESTATED


LIMITED LIABILITY COMPANY OPERATING AGREEMENT
 

--------------------------------------------------------------------------------



RBH – TRB NEWARK HOLDINGS LLC
 

--------------------------------------------------------------------------------


As of June 3, 2009

 
 

--------------------------------------------------------------------------------

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT is made
as of the 3rd day of June, 2009, by and among TRB Newark Assemblage LLC, a New
York limited liability company having an office at 60 Cutter Mill Road, Suite
303, Great Neck, New York  11021 (“TRB”), TRB Newark TRS LLC, a Delaware limited
liability company having an office at 60 Cutter Mill Road, Suite 303, Great
Neck, New York  11021 (“TRB REIT” and together with TRB, the “TRB Members”), RBH
Capital LLC, a Delaware limited liability company having an office at 16 West
36th Street, Suite 801, New York, New York  10018 (“RBH Capital”) and RBH
Partners, LLC, a Delaware limited liability company having an office at 16 West
36th Street, Suite 801, New York, New York  10018 (“RBH Partners” and together
with RBH Capital, the “RBH Members”).  TRB, TRB REIT, RBH Capital and RBH
Partners are sometimes individually referred to herein as a “Member” and
collectively as the “Members”).
 
WITNESSETH:


WHEREAS, the TRB Members formed a limited liability company pursuant to the LLC
Law by filing Articles of Organization with the Secretary of State of the State
of New York on or about May 21, 2009; and


WHEREAS, the TRB Members entered into that certain Limited Liability Company
Operating Agreement dated as of May 21, 2009 (the “Original Agreement”).


WHEREAS, the TRB Members caused the “BRT Junior Mortgages” (as described on
Exhibit C) to be contributed to the capital of the Company and thereafter,
direct or indirect subsidiaries of the Company acquired fee title to the
Surrendered Properties (as defined below) in lieu of foreclosure, subject to the
“BRT Existing Senior Mortgages”;


WHEREAS, the RBH Members wish to cause additional parcels of real property to be
contributed to direct or indirect subsidiaries of the Company in exchange for
the issuance of Interests in the Company as more particularly described in this
Agreement;


WHEREAS, the Members desire to amend and restate in their entirety the terms of
the Original Agreement in order to evidence: (i) the admission of the RBH
Members as Members of the Company; (ii) the respective rights and obligations of
the Members from and after the admission of the RBH Members, and (iii) certain
other modifications and agreements.


WHEREAS, the Members desire to replace the BRT Existing Senior Mortgages with
the BRT Senior Mortgage (hereinafter defined).


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and conditions herein contained, and other good and valuable consideration, the
receipt and sufficiency of which hereby is acknowledged, the parties hereto do
hereby agree that the Original Agreement is hereby amended and restated in its
entirety as follows:

 
1

--------------------------------------------------------------------------------

 


ARTICLE I


CERTAIN DEFINED TERMS


As used herein, the following terms shall have the following meanings.


“Additional Advance” shall mean the cash amounts funded by the Members upon the
execution of this Agreement pursuant to Sections 3.1A(ii) and 3.1B(ii) and any
additional amounts funded pursuant to Sections 3.5, 3.6(a) and 3.7 hereof, as
the same may be adjusted pursuant to Section 3.6(b) hereof.


“Additional Properties” shall mean those four real properties located in Newark,
New Jersey and more particularly described on Exhibit A-2 attached hereto and
the buildings and other improvements and the personal property attached or
appurtenant thereto or used in connection therewith together with all incidents
of ownership attendant or appurtenant thereto, and the proceeds of any of the
foregoing, which the RBH Members are causing to be transferred to the Property
Owners on account of their Common Capital Contributions (hereinafter defined) to
the Company.


“Adjusted Common Capital Account balance” means as to any Member, such Member’s
positive or negative Common Capital Account balance determined by subtracting
therefrom such Member’s unrecouped Additional Advances and unpaid Priority
Return.


“Affiliate” means, as to a Person, (i) any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Person or a Family Member of such other Person,
or (ii) any other Person who is a Family Member of such Person or of a Person
having a direct or indirect ownership interest in such Person (except that a
direct or indirect ownership interest in a Person that is a publicly traded
company shall not, for the purposes hereof, be considered a direct or indirect
ownership interest in such publicly traded company unless such direct or
indirect ownership interest constitutes more than a 10% beneficial ownership
interest in such publicly traded company), (iii) a legal representative or
trustee of such Person (other than a legal representative or trustee appointed
by a court of competent jurisdiction by reason of the death, insanity,
incompetency, bankruptcy, insolvency, dissolution, or termination and
liquidation of such Person, or by reason of the making by such Person of an
assignment for the benefit of creditors) or (iv) any other Person owning or
controlling more than 50% of the voting interests in such Person.


“Agreement” shall mean this Amended and Restated Limited Liability Company
Operating Agreement, as originally executed and as amended, modified and/or
restated from time to time, as the context requires.  Words such as “herein”,
“hereinafter”, “hereof”, “hereto”, “hereby”, “hereunder”, when used with
reference to this Agreement, refer to this Agreement as a whole, unless the
context otherwise requires.

 
2

--------------------------------------------------------------------------------

 


“Approved Budget” shall have the meaning ascribed to it in Section 5.1(b)
hereof.


“Bankruptcy” shall mean, with reference to any Person:


(1)           the entry of an order for relief (or similar court order) against
such Person which authorizes a case brought under Chapter 7, 11, or 13 of Title
11 of the United States Bankruptcy Code to proceed;


(2)           the commencement of a Federal, state or foreign bankruptcy,
insolvency, reorganization, arrangement or liquidation proceeding by such
Person;


(3)           the commencement of a Federal, state or foreign bankruptcy,
insolvency, reorganization, arrangement or liquidation proceeding against such
Person if such proceeding is not dismissed within sixty (60) days after the
commencement thereof;


(4)           the entry of a court decree or court order which remains unstayed
and in effect for a period of sixty (60) consecutive days:


(i) adjudging such Person insolvent under any Federal, state or foreign law
relating to bankruptcy, insolvency, reorganization, arrangement, liquidation,
receivership or the like;


(ii) approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of, or in respect of, such Person or his property
under any Federal, state or foreign law relating to insolvency, reorganization,
arrangement, liquidation, receivership or the like;


(iii) appointing a receiver, liquidator, assignee, trustee, conservator, or
sequesterer (or other similar official) of such Person, or of all, or of a
substantial part, of such Person’s property; or


(iv) ordering the winding up, dissolution or liquidation of the affairs of such
Person;


(v)       the written consent by such Person to the institution against him of
any proceeding of the type described in Subsection (1), (2), (3) or (4) above;


(vi)      the written consent by such Person to the appointment of a receiver,
liquidator, assignee, trustee, conservator or sequester (or other similar
official) of such Person, or of all, or of a substantial part, of his or its
properties;

 
3

--------------------------------------------------------------------------------

 


(vii)     the making by such Person of an assignment for the benefit of
creditors;


(viii)    the admission in writing by such Person of his or its inability to pay
his or its debts generally as they come due; or


(ix)       the taking of any corporate or other action by such Person in
furtherance of any of the foregoing.


“Bankruptcy Code” shall mean Chapter 11 of the United States Bankruptcy Code, 11
U.S.C. § 101 et seq., as the same may be amended.


“BRT Senior Mortgage” shall mean the mortgage in the original principal amount
of $27,000,000 made in favor of BRT, as mortgagee, which encumbers the
Surrendered Properties and those certain Additional Properties at 37-39 William
Street, 41 William Street, 237 Halsey Street, 239-241 Halsey Street, 229-235
Halsey Street, 296-304 Washington Street, 16 Maiden Lane, 14 Maiden Lane and
18-22 Maiden Lane, which is replacing the BRT Existing Senior Mortgages.


“Budget Year” shall have the meaning ascribed to it in Section 5.1(b).


“Capital Contribution” of a Member shall mean the amount initially contributed
by such Member to the Company pursuant to Sections 3.1 and 3.2 hereof and any
Additional Advance made by such Member after the date hereof.


“Cash Flow” means all cash receipts of the Company received during any period
(including Sale Proceeds and Refinancing Proceeds), from whatever source
derived, less the amount of all of the Company’s expenses paid during such
period, including, without limitation, capital contributions made by the Company
to any of its subsidiaries, debt service payments and the amount of any cash set
aside for working capital, property replacement reserves or expenditures
pursuant to an Approved Budget and such other expenditures that may be permitted
pursuant to this Agreement.


“Cash Flow Percentages” shall have the meaning ascribed to it in Section 8.1(a).


“Code” shall mean the United States Internal Revenue Code of 1986, as the same
may be amended, the regulations promulgated thereunder (“Treasury Regulations”),
and any corresponding provisions of subsequent law.


“Common Capital Contributions” shall mean the amounts contributed by the Members
pursuant to Sections 3.1A(i) and 3.1B(i).

 
4

--------------------------------------------------------------------------------

 


“Company” shall mean the company as originally formed by the TRB members, as
said company may from time to time be constituted.


“Environmental Reports” shall mean the reports set forth on Exhibit E annexed
hereto.


“Family Member” means, as to any Person who is a natural person, such Person’s
spouse, sibling, lineal descendant or forebear, or a trust for the benefit of
such Person or such Person’s spouse, sibling, lineal descendant or forebear
(including a trust that includes as a beneficiary the spouse of any such lineal
descendant or forebear). A Person’s “lineal descendant or forebear” shall
include the adoptive parent and the adopted child of any such Person or of any
of such Person’s lineal descendants or forebears.


“Interest” shall have the meaning ascribed to it in Section 7.1 hereof.


“Lease” means any oral or written lease, sublease, license or any other
occupancy arrangement, possessory licensed or other agreement or arrangement
demising or otherwise granting possessory rights, to any party or all or any
part of the Property, the 909 Assemblage or the Washington-William Street
Property.


“LLC Law” shall mean the New York Limited Liability Company Law.


“Loss of Income” means a reduction of rental income (for any reason, including,
but not limited to, the expiration of any Lease or other agreement) payable with
respect to one or more particular parcels of real property that constitute the
Property and are covered by a particular mortgage, if such reduction would
result in such parcels or parcels having rental income of less than 50% of the
rental income that was payable pursuant to the Leases or other agreements for
such parcel or parcels immediately prior to such reduction.


“Manager” shall mean the Person then appointed as Manager of the Company in
accordance with the terms of this Agreement.  The initial Manager as of the date
of this Agreement shall be RBH Capital.  The Manager may, but shall not be
required to, be a Member of the Company.


“Member” shall mean any Person who is a member (including a Substituted Member)
of the Company at the time of reference thereto.  Members shall refer to all
Members at the time of reference thereto.


“Notice” shall have the meaning ascribed to it in Section 13.2 hereof.


“Percentage Interest” shall mean the percentages in the Company for each Member
set forth on Exhibit B attached hereto, as amended and/or adjusted pursuant to
the terms of this Agreement.

 
5

--------------------------------------------------------------------------------

 


“Person” shall mean any individual and any partnership, company, corporation,
joint venture, trust, business trust, cooperative, association, limited
liability company and other entity and the heirs, executors, administrators,
successors and assigns thereof.


“Preferred Return” shall mean a return calculated monthly accruing on the
average daily balance of the Unrecouped TRB Preferred Capital Contributions at
10% per annum, compounded monthly.


“Priority Return” shall have the meaning ascribed to it in Section 8.1(a)4.


“Property” shall mean the Surrendered Properties and the Additional Properties
and, upon acquisition by the Company, the 909 Assemblage and/or the
Washington-William Street Property.


“Refinancing” shall mean the replacement, increase, consolidation, modification
or extension of any mortgages on the Property or any portion thereof or if no
mortgages exist then the placement of a mortgage on the Property or any portion
thereof.


“Refinancing Proceeds” shall mean the proceeds derived from a Refinancing, less
the expenses incurred in connection with the receipt or collection thereof and
the amount thereof applied in reduction of any Company liabilities.


“Removal Event” shall have the meaning ascribed to it in Section 5.9(b).


“Required Approval” shall mean the approval of Members holding Percentage
Interests greater than 50.1%.


“Sale” shall mean a sale, condemnation, voluntary or involuntary conversion,
insured casualty or other disposition of the Property or any portion thereof.


“Sale Proceeds” shall mean the net proceeds derived from any Sale less (i) the
expenses incurred in connection with the receipt or collection thereof, (ii) in
the case of a condemnation, voluntary or involuntary conversion or insured
casualty, such portion thereof as is required to repair, restore or replace the
Property or any portion thereof and (iii) all amounts thereof applied in
reduction of Company liabilities.


“Substituted Member” shall mean any Person admitted to the Company as a Member
pursuant to the provisions of Section 7.7 hereof.


“Surrendered Properties” shall mean those 19 real properties located in Newark,
New Jersey and more particularly described on Exhibit A-1 attached hereto and
the buildings and other improvements and the personal property attached or
appurtenant thereto or used in connection therewith together with all incidents
of ownership attendant or appurtenant thereto, and the proceeds of any of the
foregoing, which were surrendered to the Property Owners in lieu of foreclosure.

 
6

--------------------------------------------------------------------------------

 


“Transfer” shall have the meaning ascribed to it in Section 7.1 hereof.


“Unrecouped TRB Preferred Capital Contributions” means the TRB Members’
Preferred Capital Contributions made pursuant to Section 3.2 decreased by the
distributions made pursuant to Sections 8.1(a)(3), 8.1(b)(3), 8.1(c)(3) and
8.1(d)(3).


“Washington-William Contract” shall mean those certain rights granted with
respect to the Washington-William Street Property (hereinafter defined) to WKA
Development, Inc. (“WKA”), pursuant to that certain Resolution of the City of
Newark, New Jersey, No. 7R3-B(S3), adopted on October 21, 2008, as such rights
were assigned by WKA to RBH Group Partners XXVII, L.P. (“RBH XXVII”“), pursuant
to that certain Assumption and Assignment Agreement, dated October 28, 2008,
between WKA and RBH XXVII, as amended by amendment last dated as of April 6,
2009. Simultaneously with the execution of this Agreement, the Company will own,
directly or indirectly, 100% of the beneficial ownership interests in RBH XXVII.


“Washington-William Street Property” shall mean the properties set forth on
Exhibit A-3.


“909 Assemblage” shall mean the properties owned by RBH Group Partners XI, L.P.,
set forth on Exhibit A-4.


“909 Contract” shall mean that certain Contract dated as of the date hereof
between RBH XI (defined below) and the Company.


ARTICLE II


FORMATION


2.1           Formation of Company.


The TRB Members have heretofore formed a New York limited liability company
under and pursuant to the LLC Law by filing Articles of Organization with the
New York Secretary of State.

 
7

--------------------------------------------------------------------------------

 


2.2           Name and Principal Place of Business.


The Company shall conduct its business and promote its purposes under the firm
name of RBH–TRB Newark Holdings LLC.  The Company’s principal office for the
transaction of business shall be at 16 West 36th Street, Suite 801, New York,
New York  10018 or such other address in the New York metropolitan area
designated by the Manager upon not less than thirty (30) days notice to the
Members.


2.3           Purposes.


Except as otherwise expressly provided herein, the purposes of the Company shall
be to acquire, own, operate, develop, manage, lease and otherwise deal with the
Property, directly or through one or more direct or indirect subsidiaries and to
conduct such other business activities and operations as are consistent with and
reasonably related to the foregoing purposes and, in connection therewith, to
borrow money necessary or appropriate for the Company’s business, to pledge,
mortgage or otherwise encumber all or any part of the Property or any interest
therein and any other assets of the Company (including without limitation
interests in any direct or indirect subsidiary) and to sell, lease, exchange or
otherwise dispose of all or any part of the Property, the interests in any
direct or indirect subsidiary or any interest in the Property and any other
assets of the Company for cash, stock, securities, evidences of indebtedness and
other assets, or any combination thereof, upon such terms and conditions as the
Manager from time to time may determine, subject to the terms of this
Agreement.  In furtherance of such purposes, the Company shall have all powers
necessary, suitable or convenient for the accomplishment thereof or incidental
thereto.


2.4           Term.


The term of the Company began as of the date of the filing of the Articles of
Organization with the Secretary of State of the State of New York and shall
continue and extend until such date as the Company shall be dissolved and
terminated pursuant to the laws of the State of New York or Article XI hereof.


2.5           Minimum Number of Members.


At no time shall there be fewer than one Member.


2.6           Title to the Property.


Title to each Property owned by or leased to the Company shall be held in the
name of the Company or in a direct or indirect subsidiary of the Company formed
specifically for the purpose of holding title to a Property (each, a “Property
Owner”).

 
8

--------------------------------------------------------------------------------

 

ARTICLE III


CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; INTEREST


3.1           Capital Contributions.


A.           (i)  Simultaneously herewith, RBH Partners will cause to be
contributed to the Property Owners the Additional Properties. Immediately
following such contribution, the Additional Properties located at 300 Washington
Street and 229 Halsey Street shall be encumbered by the BRT Senior
Mortgage.  The Members agree to credit the RBH Members (pro rata in accordance
with their Percentage Interests) with having made a total initial Common Capital
Contribution of $3,909,068 and which is intended to be equal to 49.9% of the
total initial common capital of the Company (excluding the TRB Members’
Preferred Capital Contributions as hereafter defined).


(ii)  In addition, RBH Partners shall, upon execution of this Agreement, make an
Additional Advance of $3,152,498.68 which is intended to be 49.9% of the closing
costs for the formation of the Company along with 49.9% of the amount necessary
to establish an original working capital reserve and an original interest
reserve, all as indicated on the Approved Budget attached hereto as Exhibit D.


B.            (i)  The TRB Members have heretofore contributed the BRT Junior
Mortgages to the Property Owners, having as of the date of such contribution an
outstanding balance of principal and accrued interest in the amount of
$12,006,341, of which $3,924,736 thereof shall be deemed made on account of the
initial Common Capital Contribution of the TRB Members.


(ii)  In addition, the TRB Members (pro-rata in accordance with their respective
Percentage Interests) shall, upon execution of this Agreement, make an aggregate
Additional Advance of $3,165,133.94 (to the extent not heretofore made) which is
intended to be 50.1% of the closing costs for the formation of the Company along
with 50.1% of the amount necessary to establish an original working capital
reserve and an original interest reserve, all as indicated on the Approved
Budget attached hereto as Exhibit D.


 
3.2
TRB Members’ Preferred Capital Contributions.



(a)           On execution of the Original Agreement, BRT Realty Trust, an
Affiliate of the TRB Members (“BRT”), contributed the BRT Junior Mortgages to
the Property Owners on behalf of the TRB Members as their initial capital
contribution to the Company.  In consideration for the TRB Members causing BRT
to contribute to the Property Owners a portion of the BRT Junior Mortgages
representing an aggregate of $6,887,371 outstanding, the Members agree that the
TRB Members (pro-rata in accordance with their respective Percentage Interests)
will be deemed to have contributed to the Company the aforesaid sum of
$6,887,371 (the “TRB Members’ Preferred Capital Contributions”) in exchange for
a preferred membership interest in the Company having a deemed preference in the
amount of $6,887,371.  The TRB Members’ preferred capital account shall be
credited with the aforesaid aggregate amount of $6,887,371 (pro-rata in
accordance with their respective Percentage Interests) and shall sometimes be
referred to herein as the “TRB Members’ Preferred Capital Accounts”).

 
9

--------------------------------------------------------------------------------

 


(b)           If and to the extent the 909 Assemblage is 100% owned directly or
indirectly by the Company, the TRB Members’ Preferred Capital Contributions
shall be reduced (pro-rata in accordance with the TRB Members’ respective
Percentage Interests) by the amount of any discount on the pay-off of the
Current Debt (as defined in Section 5.4(d) hereof) that the owners of the 909
Assemblage may realize, if any, if such discount is received and the 909
Assemblage is so transferred to the Company (directly or indirectly) on or
before the first anniversary of the date of this Agreement, free and clear of
all liens and encumbrances other than the refinanced debt described in the
Approved Transaction Memo (as defined in Section 5.4(d) hereof) and those other
liens and encumbrances set forth on the exhibit attached to the Approved
Transaction Memo; and upon such reduction the Preferred Capital Account balances
of the TRB Members shall be decreased, pro rata, to equal their Unrecouped TRB
Preferred Capital Contributions as of such date and the Common Capital Account
balances of the TRB Members shall be increased, pro rata, by the amount of such
reduction.


3.3           Capital Accounts.


A separate common capital account (each a “Common Capital Account”) shall be
maintained for each Member.  The aggregate amount of each Member’s Common
Capital Account shall be the amount of such Member’s initial Common Capital
Contribution made pursuant to Section 3.1 increased by such Member’s share of
Company profits pursuant to Article IX hereof (other than profits allocated with
respect to a Member’s Preferred Capital Account) and not distributed to such
Member, by any increase thereto by reason of Section 3.2(b) and by any
Additional Advances, and decreased by distributions made to such Member by the
Company pursuant to Section 8.1 (other than Sections 8.1(a)(2) and (3),
8.1(b)(2) and (3), 8.1(c)(2) and (3), and 8.1(d)(2) and (3)), by such Member’s
share of Company losses pursuant to Article IX hereof (other than losses
allocated to a Member’s Preferred Capital Account balance).  Additionally, each
of the TRB Members shall have a separate capital account (each a “Preferred
Capital Account”; the Common Capital Accounts and the Preferred Capital
Accounts, the “Capital Accounts” and each a “Capital Account”) in the amount of
such TRB Preferred Capital Contributions made pursuant to Section 3.2(a),
decreased (but not below zero) by the sum of (i) any reduction in such Member’s
TRB Members’ Preferred Capital Contributions made pursuant to Section 3.2(b),
(ii) any loss recognized by such Member upon acquisition of the Surrendered
Properties, (iii) any losses allocated to such Member pursuant to Article IX
with respect to such Member’s Preferred Capital Account balance, and (iv) any
distributions made to such Member pursuant to Sections 8.1(a)(2) and (3),
8.1(b)(2) and (3), 8.1(c)(2) and (3), and 8.1(d)(2) and (3), and increased by
any profits allocated to such Member pursuant to Article IX with respect to such
Member’s Preferred Capital Account balance.  Except as otherwise expressly
provided herein, no Member shall be permitted to make any withdrawals from such
Member’s Capital Account.  Capital Accounts shall be maintained in accordance
with Section 1.704-1(b)(2)(iv) of the Treasury Regulations.

 
10

--------------------------------------------------------------------------------

 


Effective as of the close of business on the date immediately preceding the date
on which the RBH Members have contributed the Additional Properties to the
Company and have been admitted as Members of the Company, the books of the
Company shall be closed and any profits shall be allocated to the Common Capital
Account balances of the TRB Members and any losses shall be allocated first to
the Common Capital Account balances of the TRB Members until reduced to zero and
then to the Preferred Capital Account balances. Effective as of the date on
which the RBH Members have contributed the Additional Properties to the Company
and have been admitted as Members of the Company, the Preferred Capital Account
balance of the TRB Members shall, if necessary, be booked-up to an amount equal
to the TRB Preferred Capital Contribution (subject to reduction as provided in
Section 3.2(b) and the Common Capital Account balance of the TRB Member’s shall
be booked-up or booked-down to the Common Capital Contribution of the TRB
Members and any such book-up or book-down, shall be deemed built-in Section
704(c) gain or loss, as the case may be, with respect to the Surrendered
Properties.


3.4           Interest and Right to Property.


Except as expressly set forth herein, no interest or preferred return shall be
paid on the Capital Contribution of any Member, nor shall any Member have the
right to demand and receive property, other than cash, in return for such
Member’s Capital Contribution.


3.5           Additional Advances.


Subject to receipt of the Required Approval from the Members, the Manager shall
be permitted, if the Manager shall determine in its reasonable opinion that it
is necessary or advisable that the Company have additional funds, to request of
the TRB Members on the one hand (acting jointly in proportion to their
respective Percentage Interests in all cases for purposes of this Section 3.5
and Section 3.6(a) below) and RBH Partners, on the other hand, that they
contribute to the Company such additional funds pursuant to a written notice to
the TRB Members and RBH Partners (the “Additional Advance Notice”) specifying
the aggregate amount of the requested Additional Advance, each Member’s pro-rata
amount of such Additional Advance based on its relative Percentage Interest and
the date such advance must be contributed, which, except as otherwise provided
herein, shall be not less than ten (10) days after the Additional Advance Notice
is given.  By sending an Additional Advance Notice to the other Members, any
Member may, without having obtained Required Approval, require an Additional
Advance (i) to cure or prevent defaults under the BRT Senior Mortgage and the
current mortgages secured by 67 Market Street and 69 Market Street (including,
without limitation, to cover the principal balance due thereunder if such
mortgage(s) shall have matured or shall be maturing within next 30 days or if
same shall have been accelerated upon a default by the Company), (ii) in the
event of an emergency repair to the Property (to prevent imminent harm to humans
or to property belonging to third parties or required to avoid fines or criminal
sanctions), (iii) to the extent such Additional Advance is to be made pursuant
to Section 3.7(a), or (iv) to obtain the funds necessary to exercise the right
to extend the five-year term of the BRT Senior Mortgage for an additional two
years as set forth in the loan documents executed in connection BRT Senior
Mortgage.  Except for Additional Advances required pursuant to an Additional
Advance Notice sent pursuant to the preceding sentence, all Additional Advances
shall necessitate that Required Approval be obtained.  Such additional funds
actually received by the Company shall be referred to herein as the “Additional
Advances” and individually as an “Additional Advance.”

 
11

--------------------------------------------------------------------------------

 


3.6           Failure to Contribute Additional Advances.


(a)           If any Member fails to contribute its full share of any Additional
Advance called for pursuant to the provisions of this Agreement within ten (10)
days of the date on which payment of the Additional Advance was required to be
made (the “Non-Contributing Member,” and the amount of cash that such
Non-Contributing Member failed to timely contribute being herein referred to as
its “Deficit Amount”), the Manager or any Contributing Member (as hereinafter
defined) shall give a notice of such failure to the other Members. For a period
of fifteen (15) days following the giving of such notice, or with respect to a
notice of the failure of a Member to make an Additional Advance required to be
made pursuant to Section 3.7(a), for a fifteen (15)-day period commencing on the
February 1 next succeeding the November date on which such Additional Advance
was due, the Members who have contributed their own full share of such
Additional Advance (the “Contributing Members”) shall have the right (but not
the obligation) to advance directly to the Company all or any portion of the
Deficit Amount of all Non-Contributing Members as such Contributing Member shall
determine (except that if there is more than one Contributing Member, such
Contributing Member may contribute more than its pro-rata share of the Deficit
Amount (based on the Percentage Interests of the Contributing Members), but only
to the extent, if any, that any other Contributing Members contribute less than
their pro-rata shares).  The portion (or all) of the Deficit Amount advanced by
each Contributing Member shall be deemed to be an Additional Advance made by
such Contributing Member and added to such Contributing Member’s Capital
Account.

 
12

--------------------------------------------------------------------------------

 

(b)           In addition, and notwithstanding whether any Contributing Member
makes any Additional Advance on behalf of a Non-Contributing Member, the
Percentage Interest of each Non-Contributing Member shall be decreased by the
number of percentage points equal to the percentile equivalent of a fraction,
the numerator of which shall be an amount equal to two hundred percent (200%) of
such Non-Contributing Member’s Deficit Amount and the denominator of which shall
be an amount equal to the total sum of the Capital Contributions, including all
Additional Advances and deemed Additional Advances, made by all Members through
the end of the fifteen (15)-day period described above but excluding the TRB
Members’ Preferred Capital Contributions.  In each such case the Percentage
Interest of each Member other than the Non-Contributing Members shall be
increased by the percentage obtained by multiplying the percentage by which such
Non-Contributing Member’s Percentage Interest was decreased pursuant to the
preceding sentence by a fraction, the numerator of which shall be an amount
equal to the total sum of the Capital Contributions, including all Additional
Advances and deemed Additional Advances, made by such Contributing Member
through the end of the fifteen (15)-day period described above and the
denominator of which shall be shall be an amount equal to the total sum of the
Capital Contributions, including all Additional Advances and deemed Additional
Advances, made by all Contributing Members through the end of the fifteen
(15)-day period described above, but in both cases excluding the TRB Members’
Preferred Capital Contributions.  Corresponding adjustments shall be made to the
Cash Flow Percentages in accordance with the definition of Cash Flow Percentages
set forth in Section 8.1.  In addition, the amount of the Additional Advances
(the aggregate returned and unreturned Additional Advances made prior to the
current Additional Advance with respect to which a Member became a
Non-Contributing Member), Common Capital Contributions (the aggregate returned
and unreturned Common Capital Contributions made prior to the current Additional
Advance with respect to which a Member became a Non-Contributing Member) and the
unpaid Priority Return on the Additional Advances made prior to the current
Additional Advance with respect to which a Member become a Non-Contributing
Member, shall be adjusted so that the new Percentage Interests equate to the
respective interests of the Members in such items; provided that the TRB
Members’ Preferred Capital Accounts shall not be affected thereby.  In the event
there shall be multiple adjustments to Percentage Interests, the reductions to a
Non-Contributing Member’s items after an initial reduction in such items shall
take into account only the remaining items of such Non-Contributing Member. By
way of illustrative example only:


Assume that (i) the TRB Members and RBH Partners are the only Members having a
Percentage Interest, (ii) the Percentage Interests of the TRB Members (in the
aggregate) and RBH Partners are 50% and 50% respectively, (ii) a $2,000,000
Additional Advance is required of the Members, (iii) the TRB Members contribute
their $1,000,000 proportionate share of such Additional Advance, (iv) RBH
Partners fails to contribute its $1,000,000 proportionate share of such
Additional Advance and (v) the TRB Members fund the $1,000,000 on account of RBH
Partners’ failure to fund its proportionate share of such Additional Advance).
Assume further that RBH Partners and the TRB Members have previously each
contributed Additional Advances in the amount of $1,000,000, the accrued and
unpaid Priority Return thereon with respect to each of RBH Partners and the TRB
Members is $100,000 and that the Common Capital Contributions of the TRB Members
(exclusive of contributions to the TRB Members’ Preferred Capital Accounts) and
RBH Partners are $4,000,000 and $4,000,000, respectively.  In such event, in
addition to the TRB Members’ rights to receive a priority distribution of its
Additional Advance (exclusive of its Preferred Capital Contributions) plus the
Priority Return on the Additional Advance as hereinafter set forth:

 
13

--------------------------------------------------------------------------------

 


(a)           The Percentage Interests of the TRB Members and RBH Partners shall
be revised to 33.33% to RBH Partners and 66.67% in the aggregate to the TRB
Members (i.e., the reduction formula is 200% x 1,000,000 Deficit Amount)
/  ($8,000,000 [Prior Common Capital Contributions] + $2,000,000 [prior
Additional Advances] + $2,000,000 [current Additional Advances]) = 16.67%; 50% -
16.67% = 33.33%. In addition, the Cash Flow Percentages shall be adjusted in
accordance with the definition of Cash Flow Percentages set forth in Section
8.1.


(b)           RBH Partners’ aggregate Common Capital Contributions (both
returned [for purposes of calculating future adjustments to Percentage
Interests] and unreturned [for calculating distributions under Section 8.1]) are
reduced by $666,800 [$4,000,000 x 16.67%] and the TRB Members’ aggregate and
unreturned Common Capital Contributions are correspondingly increased for such
purposes, respectively.


(c)           RBH Partners’ aggregate Additional Advances (both returned [for
purposes of calculating future adjustments to Percentage Interests] and
unreturned [for calculating distributions under Section 8.1, including the
Priority Return]) are reduced by $166,700 [$1,000,000 x 16.67%] and the TRB
Members’ aggregate and unreturned Additional Advances are correspondingly
increased for such purposes, respectively.


(d)           RBH Partners’ unpaid Priority Return is reduced by $16,670
[$100,000 x 16.67%] and the TRB Members’ unpaid Priority Return  is
correspondingly increased.


3.7           Mandatory Capital Calls.


(a)           No later than six (6) months prior to the start of each Budget
Year (i.e. December 1), the Members shall make Additional Advances (pro-rata in
accordance with their respective Percentage Interests) equal to the budgeted
shortfall for the following Budget Year, or if no budget has been approved for
such following year, the Members shall on December 1 prior to the next Budget
Year make Additional Advances (pro-rata in accordance with their respective
Percentage Interests) equal to the budgeted shortfall for the then current
Budget Year, adjusted as set forth in Section 5.1(b) hereof.


(b)           The Additional Advances set forth in the second sentence of
Section 3.5 shall be required to be made by the Members (pro-rata in accordance
with their Percentage Interests) within ten (10) days of notice from the
Member(s) requesting such Additional Advances.


3.8           Restoration of Negative Capital Accounts.


In the event of a liquidation of the Company, no Member with a negative balance
in its Capital Account shall be required to pay over to the Company such amount
as may be necessary to increase such Capital Account to zero.

 
14

--------------------------------------------------------------------------------

 


ARTICLE IV


FUTURE ACQUISITIONS


4.1           Future Acquisitions.


If (a) after the date hereof and until earlier of (i) the fifth anniversary of
the date of this Agreement (or the seventh anniversary of the of the date of
this Agreement, if the maturity date of the BRT Senior Mortgage has been
extended pursuant to the terms thereof) or (ii) the date upon which RBH Capital
is removed as Manager pursuant to Section 5.9(a) hereof (the “Expiration Date”),
any Member or its Affiliate shall from time to time determine to acquire an
interest in any real estate located in “Downtown Newark” (as determined by the
Downtown Newark District in New Jersey) but not located within the Project Area
(as hereinafter defined) (a “Future Outside Acquisition”), or (b) at any time
after the date hereof, any Member or its Affiliate shall from time to time
determine to acquire an interest in any real estate located in the Project Area
(a “Future Project Acquisition”); then in any such event, such Member, i.e., the
Member who intends or whose Affiliate intends to make the acquisition (the
“Offering Member”) shall give notice (each, an “Acquisition Notice”) to each of
the other Members, and such Acquisition Notice shall include a short description
of the interest in the real estate to be acquired and copies of the proposed
investment documents to be executed by the other Member if such other Member
elects to acquire an interest in the Future Outside Acquisition or Future
Project Area Acquisition, as the case may be.  The Offering Member shall provide
to any other Member such further information regarding the Future Outside
Acquisition or Future Project Area Acquisition as such other Member may
reasonably request.  If all of the Members shall acquire 100% of the ownership
interests in any Future Project Acquisition in accordance with the provisions of
this Section 4.1, the terms of the ownership, operation and management of the
Future Project Acquisition shall be substantially similar to those contained in
this Agreement, except for those terms relating to the BRT Senior Mortgage, the
TRB Members’ Preferred Equity Contributions, Preferred Capital Accounts and
Preferred Return, the rights of the TRB Members to remove the Manager other than
for a Removal Event (unless either of the TRB Members is the Offering Member),
the payment of Fees (it being agreed, however, that a commercially reasonable
property management fee may be paid to an Affiliate of the Manager), and such
other terms as contextually inappropriate or inapplicable to the Future Project
acquisition. Within ten (10) business days of receipt of an Acquisition Notice
(time being of the essence), such other Member shall have the right to elect to
acquire an interest in the Future Outside Acquisition or Future Project Area
Acquisition equal to its Percentage Interest, by giving written notice of such
election to the Offering Member. Such other Member, if it elects to acquire the
Future Outside Acquisition or Future Project Area Acquisition, shall provide the
funds necessary to effectuate the acquisition of such interest in the Future
Outside Acquisition or Future Project Area Acquisition at the same time as the
balance of the funds necessary to effectuate the transaction are required, but
in no event less than five (5) business days after receipt of a notice (each, a
“Funds Notice”) from the Offering Member demanding payment of such funds,
stating the date upon which such funds must be paid and wiring instructions with
respect thereto, and confirming that all of the other Persons acquiring
interests in the Future Outside Acquisition or Future Project Area Acquisition
have either funded or are being required to simultaneously fund their
proportionate share.  At the same time as it delivers such funds, such other
Member shall also deliver to the Offering Member such duly executed
documentation reasonably required by the Offering Member to effectuate such
acquisition, except that such other Member shall not be required to provide a
guaranty to any lender in connection with such acquisition. Upon the request of
any other Member that has delivered such funds and documentation, the Offering
Member shall promptly provide such other Member with a list on which shall be
set forth the names of all members, partners or other direct investors in the
Future Outside Acquisition or Future Project Area Acquisition and the amount of
capital theretofore contributed by each such Person. If such other Member shall
fail to elect to acquire an interest in the Future Outside Acquisition or Future
Project Area Acquisition or if such other Member shall fail to provide such
funds or duly executed documentation on or before the date upon which they are
due as set forth in the Funds Notice (time being of the essence) or if such
other Member shall notify the Offering Member in writing that such other Member
is not interested in investing in the Future Outside Acquisition or Future
Project Area Acquisition on the terms set forth in the proposed investment
documents (either such circumstance, a “Non-Investment”), such other Member,
shall have no right to invest in such Future Outside Acquisition or Future
Project Area Acquisition on the terms set forth in the Acquisition Notice and
the proposed investment documents, and the Offering Member shall have a one
hundred eighty (180)-day period thereafter to consummate a transaction with any
third party to invest in such Future Outside Acquisition or Future Project Area
Acquisition on such terms or on terms more advantageous to the Offering Member.
If the closing of the Future Outside Acquisition or Future Project Area
Acquisition is not consummated within one hundred eighty (180) days of the date
funds were due as set forth in the Funds Notice or if the Future Outside
Acquisition or Future Project Area Acquisition is terminated, the Offering
Member shall promptly thereafter return to each other Member any funds and
executed documentation previously delivered by such other Member in connection
with such Future Outside Acquisition or Future Project Area Acquisition.

 
15

--------------------------------------------------------------------------------

 


Notwithstanding anything herein to the contrary, the foregoing rights granted to
the TRB Members to invest in Future Outside Acquisitions shall be in effect only
for so long as the TRB Members or their Affiliates own their Interests and shall
not be available to any Person (other than an Affiliate of a TRB Member) to whom
all or any portion of the Interests of the TRB Members are Transferred pursuant
to Article VII hereof.


Notwithstanding anything herein to the contrary, the foregoing rights granted to
the Members to invest in Future Outside Acquisitions and Future Project Area
Acquisitions shall not be available with respect to certain properties located
at 212 Rome Street, 875-881 Broad Street and 260 Washington Street, Newark, New
Jersey.


As used herein, the term “Project Area” shall mean that area in Newark, New
Jersey, as more particularly described on Exhibit F attached hereto.

 
16

--------------------------------------------------------------------------------

 


ARTICLE V


MANAGEMENT; RIGHTS OF MEMBERS; FEES AND EXPENSES


5.1           Management; Budget; Company Funds.


(a)           Except as otherwise expressly provided for herein and subject to
the restrictions contained in Section 5.4 hereof, the business affairs of the
Company shall be managed by the Manager and the Manager shall have the power and
authority to manage, operate and control the business of the Company and the
Property, subject to and in accordance with an Approved Budget and this
Agreement.
 
(b)           As used herein, “Approved Budget” shall mean the annual budget,
prepared by the Manager and approved by the Required Approval of Members,
setting forth the estimated operating revenue, capital and operating expenses of
the Company for the coming annual period (measured from June 1 through May 31,
each such period a “Budget Year”) and for each month and each calendar quarter
of such Budget Year, in such detail as any Member shall reasonably
require.  Attached hereto as Exhibit D is the initial Approved Budget through
May 31, 2010.   With respect to the title insurance premium being paid pursuant
to the Approved Budget, the Members determined to obtain an owner’s title
insurance policy as of the date of this Agreement insuring the Property in an
amount of $33,735,000, representing a combined amount of the BRT Senior Mortgage
and the Additional Advances being made by TRB Members and RBH Members pursuant
to Section 3.1(A)(ii) and 3.1(B)(ii) as of the date of this Agreement and
acknowledge that such amount is less than the amounts invested in the Company as
of the date hereof and that this is being done solely for the purpose of saving
title insurance premiums.  The Company shall operate under annual Approved
Budgets which shall be prepared and submitted by the Manager to the Members for
Required Approval.  After an Approved Budget has been approved by the Required
Approval, the Manager shall implement it on behalf of the Company and may cause
the Company to incur the expenditures and obligations therein provided.  The
Manager shall deliver to the Members for approval a proposed budget for each
Budget Year no later than November 1 (starting as of November 1, 2009) of the
preceding Budget Year.  The Members shall approve, reject, or provide changes to
any proposed budget within thirty (30) days after such proposed budget together
with all supporting information necessary for the Members to review the proposed
budget, is submitted to the Members.  If any proposed budget has not been
approved by the first day of any Budget Year (i.e., June 1), the Company shall
operate for such Budget Year under the most recent Approved Budget, with such
adjustments as may be necessary to reflect deletion of non-recurring expense
items set forth on such Approved Budget and increased by amounts known for
insurance costs, taxes, utility costs, and debt service payments and an increase
for each Budget Year of 5% for such items to the extent that the amount of such
increase is not known and an increase for each Budget Year of 5% for all other
recurring items (other than Fees) set forth on the most recent Approved Budget
(such most recent Approved Budget, as so adjusted, a “Deemed Budget”); provided,
however, no Non-Essential Expenditures (defined below) shall be included in any
Deemed Budget or made by the Company for any Budget Year until an Approved
Budget for such year is approved, unless Members specifically consent to payment
of any such Non-Essential Expenditure by the Required Approval. “Non-Essential
Expenditures” shall mean capital expenditures or any expenditures (a) relating
to the sale or marketing of, the development and implementation of leasing
programs for, or the change in the use or zoning of the Property or any portion
thereof, (b) any cost relating to the development, redevelopment or improvement
of the Property or any portion thereof that is not required to be paid pursuant
to a contract or other agreement with respect to which the Required Approval has
been obtained, and (c) any cost relating to the development, redevelopment or
improvement of the Property or any portion thereof that is required to be paid
pursuant to a contract or other agreement with respect to which the Required
Approval has been obtained, where there has been a material change in the
portion of the Property to which such contract or agreement relates.
Non-Essential Expenditures shall in no event include expenditures to pay for any
emergency repairs described in clause (ii) of Section 3.5).

 
17

--------------------------------------------------------------------------------

 


(c)           Notwithstanding anything to the contrary set forth above, if any
one or more particular parcels of real property that constitute the Property
encumbered by a mortgage other than the BRT Senior Mortgage or the existing
mortgages secured by 67 Market Street and 69 Market Street suffers a Loss of
Income that continues for six months, any Approved Budget or deemed Approved
Budget then in effect shall be deemed to no longer include expenses that relate
to such parcel or parcels, including, without limitation, the debt service
required under any mortgages or other loans with respect to such parcel or
parcels; and payment by the Company of such expenses may thereafter be made only
with Required Approval. If such Required Approval can not be obtained because
one or more but not all of the Members are unwilling to approve such payment,
the Company shall, at the request of the Member or Members willing to make such
payment, convey the parcel or parcels, subject to outstanding mortgages and
liabilities, in its or their “as is” condition, to a designee of such Member or
Members, in consideration of payment to the Company of the sum of $10,000,
provided they deposit with attorneys or national title insurance company
designated by such unwilling Members, an amount equal to the amount of debt
service, real estate taxes and the cost of insurance premiums with respect to
such parcel or parcels reasonably anticipated by such unwilling Members to
become due and payable during the following 12-month period, which amount shall
be held in escrow and used solely to pay when due any such debt service, real
estate taxes and cost of insurance premiums with respect to such parcel or
parcels with the balance, if any, returned to the willing Members at the end of
such 12-month period.
 
(d)           All Company funds and funds of any direct or indirect subsidiary
controlled by the Company shall be maintained in an account in the Company’s
name (or in the name of such subsidiary) in Capital One Bank or another FDIC
insured bank approved by the Members.  Any checks drawn on or withdrawals from
such account in excess of $10,000 shall require the signature of TRB.  The
Manager shall provide to the TRB Members copies of the monthly bank statements
together with the monthly reports referred to in Section 10.4.

 
18

--------------------------------------------------------------------------------

 
 
5.2           Fees.


(a)           For so long as RBH Capital is the Manager, RBH Group, LLC, an
Affiliate of RBH Capital, shall be entitled to receive an asset management fee
equal to $850,000 per Budget Year (the “Asset Management Fee”) and RBH
Management, LLC shall be entitled to receive a property management fee equal to
$40,000 per Budget Year (the “Property Management Fee” and together with the
Asset Management Fee, the “Fees”).  The Asset Management Fee shall be paid in
advance in monthly installments of $70,833.33 and the Property Management Fee
shall be paid in advance in monthly installments of $3,333.33 commencing on the
first day of the month immediately following the month in which the date hereof
occurs and the first day of every month thereafter (pro-rated for each partial
month, if any) and on the date hereof, payment of such Fees shall be made for
the period from the date hereof through the last day of the month in which the
date hereof occurs (pro-rated for a partial month).  RBH Capital, so long as it
acting as the Manager, shall be required to maintain (i) an errors and omissions
policy covering RBH Capital, RBH Group LLC and RBH Management LLC, insuring the
Company in an amount not less than $1,000,000, and (ii) crime insurance
providing Employee Dishonesty coverage with a limit no less than $1,000,000
covering all employees of RBH Management LLC, which coverage shall be extended
to apply to property of others in the care, custody and control of RBH Capital
acting as the Manager.   The foregoing insurance shall be written with insurance
companies licensed to do business in State of New Jersey and rated no lower than
A XIII in the most current edition of A.M. Best’s Property-Casualty Key Rating
Guide.  RBH Capital shall provide evidence of the foregoing insurance together
with proof of payment of the annual premium therefore and shall otherwise be in
form reasonably acceptable to the TRB Members.
 
(b)           Upon any removal of RBH Capital as Manager, the replacement
Manager or its designee(s) (for all or portions of such Fees) shall be entitled
to receive the Fees, provided, however, that such Fees (including Fees payable
to RBH Capital if it subsequently becomes a replacement Manager pursuant to
Section 5.9(a)(ii)) shall be reduced to $600,000 per Budget Year payable in
advance in monthly installments of $50,000 in the aggregate (pro-rated for
partial months).
 
(c)           Other than Fees set forth above, the Members (including the
Manager) shall not be entitled to receive any fees or other compensation from
the Company for its services rendered to the Company or the Property without the
prior written consent of Members holding 75% or more of the Percentage
Interests, notwithstanding anything to the contrary set forth herein.
 
5.3           Reimbursement for Company Expenses.


The Manager and the Members shall be entitled to reimbursement by the Company
for all out-of-pocket expenses reasonably paid or incurred by it, or in
connection with the discharge of its obligations under this Agreement or
otherwise reasonably paid or incurred by it on behalf of the Company to the
extent set forth in an Approved Budget or upon receipt of the Required Approval.

 
19

--------------------------------------------------------------------------------

 


5.4           Restrictions on Authority of the Manager.


(a) Notwithstanding the grant of authority to the Manager under Section 5.1
hereof, without the Required Approval, the Manager shall not and shall not
permit the Company to:


(i)           sell or lease all or any portion of the Property or amend any
existing or future lease of all or any portion of the Property;


(ii)           liquidate or dissolve the Company except in the event of a
liquidation or dissolution pursuant to the terms hereof;


(iii)          finance, mortgage or encumber all or any portion of the Property
or amend any existing or future financing, mortgage or encumbrance on all or any
portion of the Property, except that Required Approval shall be deemed to have
been given for (A) the extension of the five-year term of the BRT Senior
Mortgage to seven years in accordance with the loan documents executed in
connection therewith, (B) a refinancing of the BRT Senior Mortgage prior to the
Lockout Date (defined in Section 7.4, below) on material economic terms more
favorable to the Company than the BRT Senior Mortgage, and (C) a refinancing of
the BRT Senior Mortgage on or after the Lockout Date on economic terms no less
favorable to the Company than then-prevailing market terms; provided the amount
of any refinancing described in clause (B) or (C) shall be such that, after
payment of the BRT Senior Mortgage, the net proceeds of the refinancing shall be
sufficient to pay, and shall be used to pay, to the TRB Members in full their
Unrecouped TRB Preferred Capital Contributions and their unpaid Preferred Return
(regardless of whether or not such amounts are then payable pursuant to Article
VIII and notwithstanding the terms of Article VIII to the contrary);


(iv)          enter into any management agreement(s) for the management of the
Property; provided, however, that if RBH Capital is removed as Manager pursuant
to Section 5.9, then TRB may enter into a management agreement provided that the
fees of the managing agent are paid from the Fees set forth in Section 5.2(b),
and shall not exceed the amount of such Fees;


(v)           enter into a brokerage agreement(s) relating to the sale, lease
and/or financing of the Property;


(vi)          incur any expenditure on behalf of the Company, or make a repair,
addition or alteration to the Property, of more than (a) 5% over the budgeted
amount for such repair, addition or alteration as set forth in an Approved
Budget or (b) with respect to any repairs not included in an Approved Budget
(other than repairs described in clause (ii) of Section 3.5), $17,500 in the
aggregate in any Budget Year;

 
20

--------------------------------------------------------------------------------

 


(vii)         agree to a change in the zoning of the Property;


(viii)        file building plans or condominium or cooperative offering plans;


(ix)           file bankruptcy for the Company, consent or acquiesce to the
filing of an involuntary bankruptcy proceeding for the Company or consent or
acquiesce to the appointment of a receiver or trustee for the Company or the
Property;


(x)            take any legal action in the name and/or on behalf of the Company
other than landlord tenant actions with respect to tenants occupying less than
10,000 square feet;


(xi)           enter into or permit the Company to enter into any agreement
with, or pay any compensation to, any Member or any of the direct or indirect
owners or Affiliates of any Member, other than as set forth in this Agreement;


(xii)         amend, modify or terminate the Articles of Organization or
Operating Agreement of the Company or any of its direct or indirect
subsidiaries;


(xiii)        acquire any direct or indirect interest in any Person (other than
a Property Owner or any owner thereof), acquire any assets not related to the
Property or engage in any business not related to the Property;


(xiv)        form any new direct or indirect Company subsidiaries, take any
action on behalf of any of the Company subsidiaries that is prohibited herein,
issue any interests in any such Company subsidiaries, transfer or encumber any
interests in any such Company subsidiaries or permit any such Company
subsidiaries to take any action otherwise prohibited herein (it being understood
that any actions with respect to any subsidiaries shall be subject to the
Required Approval to the extent set forth herein with respect to the Company);


(xv) take any other action or decision necessitating Required Approval under
this Agreement without first obtaining such Required Approval;


(xvi) the use of any contingency in any Approved Budget, other than to pay (a)
the amount of any shortfalls in line items of an Approved Budget for real estate
taxes and insurance to the extent the amount budgeted is less than actually due
and payable, (b) other expenses set forth in an Approved Budget where the
anticipated income is less than set forth in the Approved Budget (subject to
Section 5.1(c)), and (c) the cost of any of the emergency repairs described in
clause (ii) of Section 3.5;

 
21

--------------------------------------------------------------------------------

 


(xvii)  enter into any transaction not prohibited by this Agreement other than
on arm’s-length terms with bona fide third parties;


(xviii) cause RBH XXVII to acquire the Washington-William Street Property
pursuant to the Washington-William Street Contract or if the Required 909
Contributions (as defined in Section 5.4(d)) are not made, to acquire the 909
Assemblage pursuant to the 909 Contract or amend the Washington-William Street
Contract or the 909 Contract;


(xix)    commit or permit physical waste with respect to the Property or any
portion thereof; or


(xx)     amend, terminate or waive any of the provisions of any of the foregoing
items.


If the consent of the TRB Members is required pursuant to the foregoing clause
(vi) relating to any item in an approved budget for which amounts permitted to
be spent pursuant to clauses (vi) and (xvi) are not adequate, and the Manager
believes that it is important to the Company to react quickly, then Manager may
e-mail such request for approval to Mark Lundy (markl@brtrealty.com), Jeff Gould
(jeffg@brtrealty.com), Mitch Gould (Mitchell_G@brtrealty.com), Lonnie Halpern
(lhalpern@brtrealty.com), David Kalish (davidk@ brtrealty.com), George Zweier
(george_z@brtrealty.com), Jonathan M. Hoffman (jhoffman@westermanllp.com) and
Philip L. Sharfstein (psharfstein@westermanllp.com), any of whom is authorized
to give the approval, with a notice stating approval is requested, and if such
approval is not given within five (5) business days, the TRB Members shall be
deemed to have approved such request.  Any such e-mail notice shall explain the
reasons why a determination is required immediately, shall state that consent
will be deemed given if no response is received within five (5) business days
and shall also be given in accordance with the notice provisions of Section 13.2
of this Agreement.


(b)  Notwithstanding anything to the contrary set forth herein, to the extent
that any parcel or parcels constituting the Property, the 909 Assemblage, the
Washington-William Street Property or any other real property in which the
Company has a 100% direct or indirect beneficial ownership interest is
unencumbered by a mortgage and is not being refinanced with a lender other than
BRT or its Affiliate, then at the request of BRT, the BRT Senior Mortgage will
be spread so as to encumber such parcel or parcels as a first mortgage thereon;
and if any such parcel or parcels are being financed with a lender other than
BRT or its Affiliate, then at the request of BRT, but only if and to the extent
permitted by the terms of such financing, the BRT Senior Mortgage will be spread
so as to encumber such parcel or parcels as a second mortgage thereon or the
loan secured by the BRT Senior Mortgage will be secured by a pledge of the
Company’s direct or indirect ownership interest in such parcel or parcels. In
any such event, the Manager shall be deemed to have determined that the Company
should execute and deliver any such mortgage spreader or pledge and the Required
Consent with respect thereto shall be deemed to have been obtained.

 
22

--------------------------------------------------------------------------------

 


(c)  Notwithstanding anything to the contrary set forth herein, if the TRB
Members do not approve the acquisition of the Washington-William Street Property
described in Section 5.4(a)(xviii), then if the contract deposit paid in
connection with the Washington-William Street Contract is refunded or otherwise
returned to RBH XXVII, the Manager shall cause the amount of such refund or
other return to be paid over promptly by RBH XXVII to RBH Partners, and Required
Approval shall not be required in connection therewith; except that if RBH
Partners has previously failed to make any Additional Advance required to be
made hereunder, the amount of such refund shall be paid over to the Company and
applied to payment of Additional Advances that become due on the next succeeding
December 1 pursuant to the provisions of Section 3.7(a) and/or the second
sentence of Section 3.7(b), and the amount of the refund remaining after such
application, if any, shall then be paid over promptly to RBH Partners.


(d)  RBH Group Partners, XI L.P. (“RBH XI”), RBH Pearl LLC and RBH Halsey LLC,
all Affiliates of RBH Members, own the 909 Assemblage.  RBH XI owns 100% of the
membership interests in RBH Pearl LLC and RBH Halsey LLC.  The 909 Assemblage is
currently encumbered by debt (the “Current Debt”) which is intended to be
refinanced pursuant to the Approved Transaction Memo (defined
below).  Immediately prior to the execution of this Agreement, TRB Broad Street
LLC, an Affiliate of the TRB Members, has contributed $661,979.97 to RBH XI in
exchange for a 47% limited partnership interest therein (the “TRB 909
Contribution”), and affiliates of RBH Partners that are the current owners of
the remaining partnership interests in RBH XI have contributed $659,337.33 to
RBH XI (the “RBH 909 Contribution” which funds will be used by RBH XI for
purposes described in the Approved Transaction Memo.   It is intended that RBH
XI will refinance the Current Debt as described in that certain Deal Memo dated
May 21, 2009, relating to the restructuring and refinancing of the debt
currently encumbering the 909 Assemblage and the lease transaction described
therein (the “Approved Transaction Memo”), a copy of which is attached hereto as
Exhibit G.

 
23

--------------------------------------------------------------------------------

 

Upon such refinance of the Current Debt, the owners of RBH XI (including TRB
Broad Street LLC) shall contribute their ownership interests in RBH XI to the
Company, and the Company shall convey the 909 Assemblage, subject to such
refinanced debt, to a newly formed limited liability company that is 100%
beneficially owned by the Company (the “Required 909 Contributions”).  If the
refinance shall occur and the Required 909 Contributions are made, the amounts
of the TRB 909 Contribution and the RBH 909 Contribution shall be deemed to be
Additional Advances made by the TRB Members (proportionately in accordance with
their percentage interests) and RBH Partners, respectively, hereunder; it being
understood that other than said Additional Advances, the Members shall not be
entitled to receive capital contribution credit for any amounts previously
invested in the 909 Assemblage.  If the refinance shall occur and the Required
909 Contributions are not made by affiliates of RBH Partners, then the following
shall occur: (i) the TRB 909 Contribution shall be deemed to be a loan made to
the Company by the TRB Members (proportionately in accordance with their
Percentage Interests) on the date hereof, which shall bear interest at the rate
of ten percent (10%) per annum, compounded monthly, and shall be paid solely out
of Cash Flow, notwithstanding anything to the contrary contained in Section 8.1,
prior to any distributions being made to the Members pursuant to said Section
8.1, and all amounts so paid shall be applied first in payment of such interest
and then in reduction of the principal amount of said loan; and (ii) the TRB
Members shall have the right, acting on behalf of the Company without the
Required Approval, to enforce the Company’s rights against RBH XI pursuant to
the 909 Contract, and RBH Partners shall indemnify the TRB Members against any
costs and expenses incurred by the TRB Members in connection with such
enforcement (including reasonable attorneys’ fees).  If the refinance shall
occur and the Required 909 Contributions are not made by TRB Broad Street LLC,
an affiliate of TRB Member, then the following shall occur: (i) the RBH 909
Contribution shall be deemed to be a loan made to the Company by RBH Partners on
the date hereof, which shall bear interest at the rate of ten percent (10%) per
annum, compounded monthly, and shall be paid solely out of Cash Flow,
notwithstanding anything to the contrary contained in Section 8.1, prior to any
distributions being made to the Members pursuant to said Section 8.1, and all
amounts so paid shall be applied first in payment of accrued and unpaid interest
and then in reduction of the principal amount of said loan; and (ii) the TRB
Members’ Preferred Capital Contributions shall be reduced as described in
Section 3.2(b) and the provisions of said Section 3.2(b) shall be applicable
with the same force and effect as if the 909 Assemblage had been transferred to
the Company (directly or indirectly) on or before the first anniversary of the
date of this Agreement as required pursuant to the provisions of said Section
3.2(b).


If the refinance does not occur in accordance with the Approved Transaction Memo
and the Required 909 Contributions are not made within one (1) year of the date
hereof, the following shall occur (i) TRB Members’ Preferred Capital
Contributions shall not be reduced as described in Section 3.2(b) and the
provisions of said Section 3.2(b) shall not be applicable, (ii) the amounts of
the Additional Advances made by TRB Members and RBH Members pursuant to Section
3.1(A)(ii) and 3.1(B)(ii) shall no longer be available for uses associated with
the 909 Assemblage but shall remain in the account of the Company for uses
jointly determined by the Members or to fund the following Budget Year’s
Additional Advances required to be made hereunder, (iii) the amounts of the TRB
909 Contribution and the RBH 909 Contribution shall be deemed to be Additional
Advances made by the TRB Members (proportionately in accordance with their
percentage interests) and RBH Partners, respectively, hereunder.


5.5           Manager’s Time.


The Manager shall devote to the affairs of the Company so much of its time as
Manager reasonably deems necessary or advisable to carry on the Company’s
business.  For so long as RBH Capital shall be the Manager, the Manager shall
act exclusively through Ron Beit (the “Manager’s Representative”).

 
24

--------------------------------------------------------------------------------

 
 
5.6           Non-Exclusivity; Waiver of Conflicts.


a.            Other than as set forth herein, any Member may engage in or
possess an interest in other business ventures of every nature and description,
independently or with others, including, but not limited to, the ownership,
financing, leasing, operation, management, syndication, brokerage and
development of real property, and neither the Company nor any Members thereof
shall have any right by virtue of this Agreement to participate in any way in
any such independent ventures (whether presently existing or hereafter
established or created) or to the income, profits or losses derived therefrom.


b.           (I)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE
MEMBERS ACKNOWLEDGE AND AGREE THAT (X) THE MEMBERS, IN AGREEING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, HAVE (INTERNALLY FOR THEIR
OWN PURPOSE AND WITHOUT LIABILITY TO THE COMPANY OR OTHER MEMBERS) ALLOCATED AND
CONTEMPLATED ONLY MAKING THE CAPITAL CONTRIBUTIONS AND ADDITIONAL ADVANCES
HEREIN SET FORTH AS OF THE DATE OF THIS AGREEMENT, AND FUTURE ADDITIONAL
ADVANCES IN AN AMOUNT NEEDED (AFTER REFLECTING REVENUES) TO MAKE PAYMENTS DUE
PURSUANT TO THE BRT SENIOR MORTGAGE OR INSURANCE PREMIUMS, REAL ESTATE TAXES AND
ASSESSMENTS AND SEWER CHARGES THAT ARE PAYABLE WITH RESPECT TO ANY PARCELS THAT
ARE ENCUMBERED BY THE BRT SENIOR MORTGAGE (THE “BASE AMOUNTS”), (Y) IT IS THE
EXPECTATION OF THE MEMBERS THAT ANY FUTURE PROPOSED OR ACTUAL DEVELOPMENT OR
ALTERATION TO A PROPERTY SHALL BE PAID FOR BY A PROSPECTIVE TENANT OR BY A
FUTURE CONSTRUCTION LOAN OBTAINED BY THE COMPANY (WHICH FUTURE CONSTRUCTION LOAN
SHALL REPAY A PORTION OF THE BRT SENIOR MORTGAGE ALLOCATED TO THE PROPERTY TO BE
DEVELOPED AS BRT SHALL REQUIRE IN ITS SOLE DISCRETION OR IF BRT IS NOT THEN THE
HOLDER OF THE BRT SENIOR MORTGAGE, THEN PURSUANT TO THE RELEASE PROVISIONS OF
THE BRT SENIOR MORTAGE); AND (Z) ANY MEMBER MAY REFUSE IN ITS SOLE DISCRETION A
REQUEST FOR A REQUIRED APPROVAL FOR A TRANSACTION OR AN ADDITIONAL ADVANCE WHICH
WOULD REQUIRE AN ADDITIONAL ADVANCE (OR EXPOSE THE COMPANY TO THE POTENTIAL NEED
FOR AN ADDITIONAL ADVANCE) BEYOND THE BASE AMOUNTS AND SUCH REFUSAL SHALL BE
DEEMED REASONABLE REGARDLESS OF THE MERITS OF SUCH PROPOSED TRANSACTION OR
ADDITIONAL ADVANCE BECAUSE SUCH TRANSACTION OR ADDITIONAL ADVANCE IS BEYOND THE
SCOPE OF THE INTENT OF THE MEMBERS IN ENTERING THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 
25

--------------------------------------------------------------------------------

 

(II)         THE RBH MEMBERS ACKNOWLEDGE AND AGREE THAT BRT, THE HOLDER OF THE
BRT SENIOR MORTGAGE, IS A CONTROLLING AFFILIATE OF THE TRB MEMBERS AND THE
COMPANY AND THE RBH MEMBERS HEREBY EXPRESSLY WAIVE ANY CONFLICT OF INTEREST
RELATED TO THE BRT SENIOR MORTGAGE, THE LOANS GIVING RISE THERETO OR THE
ENFORCEMENT BY BRT OF ANY OF ITS RIGHTS UNDER ANY LOAN DOCUMENTS BETWEEN BRT AND
THE COMPANY OR ANY OF ITS AFFILIATES, EXCEPT THAT SUCH WAIVER SHALL NOT APPLY IN
CIRCUMSTANCES IN WHICH EITHER OF THE TRB MEMBERS IN BAD FAITH FAILS TO MAKE AN
ADDITIONAL ADVANCE TO BE USED TO MAKE PAYMENTS DUE (AFTER REFLECTING REVENUES)
PURSUANT TO THE BRT SENIOR MORTGAGE OR INSURANCE PREMIUMS, REAL ESTATE TAXES AND
ASSESSMENTS AND SEWER CHARGES THAT ARE PAYABLE WITH RESPECT TO ANY PARCELS THAT
ARE ENCUMBERED BY THE BRT SENIOR MORTGAGE, AND IN SUCH CASE, RBH PARTNERS HAS
MADE SUCH ADDITIONAL ADVANCE.  THE RBH MEMBERS SPECIFICALLY ACKNOWLEDGE AND
AGREE THAT BRT’S RIGHTS AND REMEDIES UNDER ANY SUCH LOAN DOCUMENTS ARE
INDEPENDENT OF AND WITHOUT REGARD TO ANY ACTS OR OMISSIONS OF THE TRB MEMBERS
HEREUNDER OR OTHERWISE (INCLUDING, WITHOUT LIMITATION, ANY FAILURE TO MAKE ONE
OR MORE ADDITIONAL ADVANCES HEREUNDER OTHER THAN WITH RESPECT TO ANY BASE
AMOUNTS PROVIDED THAT THE RBH PARTNERS HAS MADE SUCH ADDITIONAL ADVANCE) AND
REGARDLESS OF THE LEVEL OF CONTROL THAT THE TRB MEMBERS MAY HEREAFTER HAVE
(INCLUDING, WITHOUT LIMITATION, IN THE EVENT THE TRB MEMBERS HEREAFTER BECOME
THE MANAGER OR DESIGNATE THE MANAGER).  NOTWITHSTANDING THE FOREGOING, THE
MANAGER AND EACH MEMBER AGREES NOT TO TAKE ANY ACTION REQUIRING THE CONSENT OF
ANY LENDER TO THE COMPANY OR ANY COMPANY SUBSIDIARY OR TAKE ANY ACTION THAT
WOULD RESULT IN A VIOLATION OF ANY SUCH LOAN DOCUMENTS WITHOUT FIRST OBTAINING
THE CONSENT OF SUCH LENDER.  FOR THE AVOIDANCE OF DOUBT, THE FOREGOING SENTENCE
SHALL NOT CREATE AN OBLIGATION ON THE PART OF ANY MEMBER TO FUND ANY AMOUNT,
WHETHER OR NOT SUCH AMOUNT SHALL BE REQUIRED TO AVOID A DEFAULT UNDER ANY LOAN
DOCUMENTS TO WHICH THE COMPANY AND/OR ANY COMPANY SUBSIDIARY MAY BE A PARTY.


c.            The RBH Members acknowledge and agree that the release prices
provided for in the BRT Senior Mortgage with respect to the Property were
provided primarily for the intent of setting release prices in the event the BRT
Senior Mortgage is sold to a lender that is not an Affiliate of BRT, and prior
to any such sale to any such lender the TRB Members shall have the right in its
sole discretion, to approve any sale or release of the BRT Senior Mortgage,
notwithstanding the agreed upon release prices in the BRT Senior Mortgage.

 
26

--------------------------------------------------------------------------------

 

5.7           Liability and Indemnity.


(a)           Neither the Manager nor the Manager’s Representative shall be
liable, responsible or accountable to the Company or any Member for any act or
omission performed or omitted pursuant to the authority granted to him or it
hereunder or by law, or for a loss resulting from any mistake or error in
judgment on its part, provided that such act or omission, such mistake or error
in judgment, as the case may be, did not result from the willful misconduct,
gross negligence or fraud of such Manager or the breach by the Manager or the
Manager’s Representative of any provision of this Agreement. The Company shall
indemnify, defend and save harmless, solely from Company assets, any Member from
any loss, damage, liability or expense incurred or sustained by him or it by
reason of any act performed, omitted to be performed for or on behalf of the
Company and in furtherance of its interest, but this indemnity shall not be
applicable to loss, damage, liability or expense resulting from the willful
misconduct, gross negligence or fraud of such Member nor shall it be applicable
to the breach by the Member of any provision of this Agreement, nor shall it be
construed as a guaranty of the Capital Contributions of a Member to the Company.


(b)           Notwithstanding any other provisions of this Agreement, the
Manager (jointly and severally with the Manager’s Representative if the Manager
is RBH Capital or any Affiliate thereof) shall be liable for, and shall
indemnify the Company and the other Members from and against, any direct
liability with respect to any and all actual claims, injury, damage, loss and
liability of any and every kind (including reasonable attorneys’ fees) suffered
or incurred by the Company and/or the Members by reason of or in connection with
any act set forth in Section 5.9(b)(iii) or 5.9(b)(xiii).
 
(c)           Notwithstanding any provision of this Agreement to the contrary,
(i) RBH Capital and the Manager’s Representative, jointly and severally, shall
be liable for and shall indemnify the TRB Members from and against any direct
liability with respect to any and all actual claims, injury, damage, loss or
injury of any kind (including reasonable attorneys’ fees) suffered or incurred
by the TRB Members by reason of or in connection with the representations set
forth in Section 13.12(a) being untrue, (ii) RBH Partners shall be liable for
and shall indemnify the TRB Members from and against any direct liability with
respect to any and all actual claims, injury, damage, loss or injury of any kind
(including reasonable attorneys’ fees) suffered or incurred by the TRB Members
by reason of or in connection with the representations set forth in Section
13.12(b) being untrue, (iii) the RBH Members and the Manager’s Representative,
jointly and severally, shall be liable for and shall indemnify the TRB Members
from and against any direct liability with respect to any and all actual claims,
injury, damage, loss or injury of any kind (including reasonable attorneys’
fees) suffered or incurred by the TRB Members by reason of or in connection with
the representations set forth in Section 13.12(c) being untrue, and (iv) the TRB
Members shall be liable for and shall indemnify the RBH Members and the
Manager’s Representative from and against any direct liability with respect to
any and all actual claims, injury, damage, loss or injury of any kind (including
reasonable attorneys’ fees) suffered or incurred by the RBH Members and the
Manager’s Representative by reason of or in connection with the representations
set forth in Section 13.12(d) being untrue.

 
27

--------------------------------------------------------------------------------

 

(d)           No Member or Manager shall be obligated to execute any guaranties
or environmental indemnification agreements that may be requested in connection
with any development of the Property or any loans secured by the Property.  To
the extent any Member or Manager agrees to provide any such guaranty or
indemnity, such party shall not be entitled to any fee or other compensation in
connection with the provision of such guaranty or indemnity.
 
5.8           Reliance by Third Parties.
 
Third parties dealing with the Company may rely conclusively upon the power and
authority of Manager to act as set forth herein and shall not be required to
inquire into or ascertain the authority of Manager to so act.


5.9           Removal and Replacement of Manager.


(a)           (i) Notwithstanding anything to the contrary set forth herein,
except as provided below in this Section 5.9(a), the TRB Members shall
unilaterally and in their sole and absolute discretion have the right to remove
RBH Capital as the Manager of the Company upon six (6) months’ prior written
notice to the RBH Members; provided that in no event shall the effective date of
any such removal be prior to the first anniversary of the date of this
Agreement.  Following any such removal of the Manager, the TRB Members shall
have the right to appoint TRB (or any designee of TRB) as Manager of the Company
without receiving the Required Approval. If, however, BRT or its Affiliate is
not the holder of the BRT Senior Mortgage, the TRB Members shall not have the
right to remove RBH Capital as Manager pursuant to this Section 5.9(a) if, prior
to the effective date of any such removal, the Company has made cumulative
payments on the BRT Senior Mortgage in an amount not less than the amount that
would have been paid to the holder of the BRT Senior Mortgage if payments on the
BRT Senior Mortgage had been made as follows: $5,000,000 during the first year
of the term of the BRT Senior Mortgage, $10,000,000 during the second year of
such term and $5,000,000 during each succeeding year of such term (with all such
amounts being prorated accordingly for any partial years).


(ii) If the Manager at the time of any refinancing of the BRT Senior Mortgage
described in clause (B) or (C) of Section 5.4(a)(iii) is unwilling to deliver to
the new lender any guaranty and/or environmental indemnification agreement
required in connection with such refinancing, then the TRB Members (if RBH
Capital or its Affiliate is then the Manager) or the RBH Members (if either of
the TRB Members or any of their Affiliates or designees is then the Manager)
shall have the right, but not the obligation to provide a Person acceptable to
the new lender to execute and deliver any such guaranty and/or environmental
indemnification agreement. In such event, the TRB Members (if they provide such
Person) or the RBH Members (if they provide such Person) shall be entitled to
appoint a replacement Manager, except that Person other than one of the
appointing Members or its Affiliate may not be appointed as Manager without the
prior written consent of the other Members, which consent may not be
unreasonably withheld, conditioned or delayed.  If RBH Capital is appointed as
Manager pursuant to this Section 5.9(a)(ii), it may no longer be removed
pursuant to Section 5.9(a)(i).  In no event shall RBH Capital or Ron Beit or an
entity controlled, directly or indirectly, by Ron Beit be appointed as Manager
if RBH Capital has previously been removed as Manager pursuant to Section
5.9(b), below.

 
28

--------------------------------------------------------------------------------

 

(b)           In addition, the TRB Members shall unilaterally and in their sole
and absolute discretion have the right to remove RBH Capital (or any other
Manager) as the Manager of the Company immediately upon written notice to the
RBH Members upon the occurrence of any one or more of the following events (each
a “Removal Event”):


i.             The default beyond applicable grace or cure period by the Company
on any mortgage or other financing instrument where the TRB Members are not in
default of their obligations to fund Additional Advances required pursuant to
this Agreement;


ii.            The Company incurs expenses that are outside of any Approved
Budget that is not permitted pursuant to this Agreement without the Required
Approval;


iii.           The Manager or the Manager’s Representative  (1) misappropriates
any funds derived from the Property, including rents, security deposits,
insurance proceeds or condemnation awards; (2) commits fraud or criminal
misconduct in connection with the performance of or related to its duties or
obligations hereunder or under any loan documents to which the Company is a
party; (3) commits willful misconduct in the performance of or relating to its
duties, restrictions and obligations hereunder; (4) without the Required
Approval, commits or deliberately and intentionally permits physical waste with
respect to the Property; or (5) deliberately and intentionally commits, causes
or permits the Property to become environmentally contaminated;


iv.           The Manager or the Manager’s Representative takes or causes the
Company to take any action necessitating Required Approval without first
obtaining such approval;


v.            The Bankruptcy, dissolution or liquidation of the Manager or the
Manager’s Representative or the death or disability of the Manager’s
Representative;
 
vi.           The failure of RBH Partners to make any Additional Advance
required to be made hereunder;
 
vii.          The taking of any action or permitting any Company subsidiary to
take any action in violation or contravention of any Company’s subsidiary’s
organizational documents;


viii.         The occurrence of any material default or event of material
default by Manager, Manager’s Representative or any Affiliate thereof under any
agreement between the Company and Manager, Manager’s Representative or any
Affiliate thereof (subject to the expiration of the applicable cure period, if
any) in accordance with the terms thereof;

 
29

--------------------------------------------------------------------------------

 

ix.           Failure to pay or provide for the payment of taxes, insurance or
debt service affecting the Property to the extent the Company has funds to pay
such amounts and same is not cured within a period of ten (10) days of notice;


x.            The breach by the Manager or RBH Partners of any other provision
of this Agreement; provided that for this item “x” only, the TRB Members shall
be required to give the Manager written notice of an alleged breach by the
Manager or RBH Partners of a provision of this Agreement and shall grant the
Manager a period of ten (10) days to cure (or cause RBH Partners to cure) such
breach (except that no such notice and cure period shall be required for a
breach by the Manager or RBH Partners of Section 5.4 or Article VII of this
Agreement);


xi.            The Manager or the Manager’s Representative is indicted for or
convicted of a felony;


xii.           The Manager or the Manager’s Representative abandons the running
of the day-to-day operations of the Company and the Property and same is not
cured within ten (10) business days of notice from the TRB Members; or


xiii.          The Manager or the Manager’s Representative commits gross
negligence in the performance of or relating to its duties and obligations
hereunder.


(c)           Upon the occurrence of a Removal Event as determined by TRB in its
sole and absolute discretion TRB may immediately remove RBH Capital (or any
other Manager appointed by the RBH Members) as the Manager and appoint itself or
a designee of TRB as the Manager of the Company.  Such election shall not
deprive the TRB Members of any rights or remedies which they might otherwise
have under this Agreement, at law or in equity, and said election to take over
the administration of the Company shall not cause a dissolution or termination
of the Company.  Such election shall confer upon TRB or its Affiliate the
exclusive right, power and authority, to perform all duties and obligations of
the Manager under this Agreement subject, however, to obtaining any Required
Approval other than with respect to (i) appointing TRB or its Affiliate as the
Manager of the Company, and (ii) entering into a management agreement for the
Property provided that the fees therefor are paid from the Fees set forth in
Section 5.2(b) hereof, and shall not exceed the amount of the Fees.  The Members
agree that third parties may rely upon the TRB Members’ notice of such election
as conclusive evidence of (i) the exclusive authority of the entity appointed by
the TRB as Manager of the Company to manage the affairs of the Company and to
bind the Company in accordance with the provisions of this Agreement, and (ii)
the loss of all authority of the removed Manager to manage the affairs of the
Company and to bind the Company.
 
(d)           Upon any removal of RBH Capital as Manager of the Company pursuant
to Section 5.9, the Fees payable pursuant to Section 5.2(a) shall be terminated
and thereafter the Fees payable pursuant to Section 5.2(b) shall be payable to
TRB or its designee(s) or any replacement Manager appointed pursuant to Section
5.9(a)(ii).

 
30

--------------------------------------------------------------------------------

 

(e)           Upon the removal of the Manager pursuant to Section 5.9, RBH
Capital and/or the Manager’s Representative shall be released from any all
liabilities under any personal guaranty or environmental indemnity delivered to
BRT in connection with the BRT Senior Mortgage, but only to the extent any such
liabilities first arise from or relate solely to events occurring from and after
the effective date RBH Capital’s removal pursuant to Section 5.9, except to the
extent such liabilities should arise as a result of the acts or negligent
omissions of RBH Capital, the Manager’s Representative or any of their
Affiliates.
 
(f)           Notwithstanding the provisions of Sections 5.9(a) and 5.9(c),
provided that RBH Partners has not previously failed to make any Additional
Advance required to be made hereunder, TRB or its successors or assigns may not
appoint a replacement Manager other than itself or its Affiliate without the
prior written consent of Berggruen Properties, Inc., one of the constituent
members of RBH Partners, or its Affiliate (or if Berggruen Properties, Inc., or
its Affiliate is not then a member of RBH Partners, the prior written consent of
a majority in interest of the then constituent members of RBH Partners), which
consent may not be unreasonably withheld, conditioned or delayed.
 
(g)           Notwithstanding anything to the contrary contained herein, no
Person may be appointed as a replacement Manager hereunder unless such Person
would satisfy the requirements for being a Qualified Transferee as set forth in
section 7.5(b) and maintains, at its sole cost and expense, the insurance
required by Section 5.2(a).
 
5.10         REIT Compliance.
 
The Manager shall, at all times, at the Company’s expense, conduct the business
of the Company such that the nature of its assets and gross revenues (as
determined pursuant to Section 856(c)(2), (3) and (4) of the Code) would permit
the Company (determined as if the Company were a REIT)) to qualify as a REIT
under Section 856 of the Code and would permit the Company to avoid incurring
any tax on prohibited transactions under Section 857(b)(6) of the Code and any
tax on redetermined rents, redetermined deductions, and excess interest under
Section 857(b)(7) of the Code (determined as if the Company was a
REIT).  Notwithstanding anything to the contrary in this Agreement, the Manager
shall, to the fullest extent possible consistent with the distribution
provisions of this Agreement, cause the Company to distribute to the TRB Members
by the end of the each fiscal year no less than 100% of the taxable income
allocable to TRB Members for such fiscal year so that BRT may satisfy the
requirements of Section 857(a)(1) of the Code for its taxable year. Anything
herein to the contrary notwithstanding, the Manager shall not permit the Company
or any of its subsidiaries to enter into any transaction without the consent of
the TRB Members if such transaction is reasonably expected to cause the Members
of the Company to be allocated income pursuant to Article IX hereof which does
not constitute REIT Qualifying Income.

 
31

--------------------------------------------------------------------------------

 

ARTICLE VI
 
RIGHTS OF MEMBERS


6.1           Limited Liability.


No Member shall be liable for the debts, liabilities, losses, contracts or any
other obligations of the Company.  A Member shall not be required to lend any
funds to the Company.  No Member shall have any personal liability for the
repayment of the Capital Contribution or Additional Advance of any Member.


6.2           Restrictions on Members.


No Member shall have the right or power to:


a.  Withdraw or reduce its Capital Contribution to the Company except as a
result of the dissolution of the Company or as otherwise provided by law;


b.  Bring an action for partition against the Company; or


c.  Cause the termination and dissolution of the Company by court decree or
otherwise (except in compliance with this Agreement).


ARTICLE VII
 
TRANSFER OF MEMBERS’ INTERESTS


7.1           Withdrawal of Members.


Except as otherwise provided herein, no Member may resign, withdraw or retire
voluntarily from the Company or sell, transfer, assign, pledge, encumber or
otherwise dispose of (hereinafter collectively called “Transfer”) his interest
in the Company, its capital, profits and losses, and right to receive
distributions (hereinafter called “Interest”).


7.2           Additional Members.


Except as otherwise provided herein in Sections 7.3 or 7.4, additional Members
may only be admitted to the Company with the prior written consent of all the
Members.

 
32

--------------------------------------------------------------------------------

 

7.3           Transfers by Members.


(a)           Except as provided below in this Section 7.3(a) and in Sections
7.3(b), 7.4 and 7.5 below, no Member may Transfer all or any portion of its
Interest, nor may any Person owning a direct or indirect ownership interest in
the RBH Members Transfer all or any portion of such ownership interest (other
than Transfers to Family Members, provided that in the case of RBH Capital, Ron
Beit shall immediately after any Transfer continue to own more than 50% of the
outstanding interests and shall control the voting of such entity).  Any
attempted Transfer not in accordance with the terms of this Section 7.3(a) or
Sections 7.3(b), 7.4 or 7.5, shall be void.  Prior to making any otherwise
permitted Transfer to a non-Member of the Company, the proposed transferor shall
furnish to the Company an opinion of its counsel (in form and substance
acceptable to counsel for the Company) to the effect that such Transfer shall
not (1) violate or cause the Company to violate any applicable Federal, state or
local securities law, regulation or interpretive ruling, and (2) shall not cause
a termination of the Company for the purposes of any applicable Federal, state,
or local tax law, regulation or interpretive ruling.  For purposes hereof, a
Transfer shall be deemed to have occurred with respect to a Member’s Interest
upon any Transfer of any direct or indirect interest in that Member.
Notwithstanding the foregoing, Transfers of direct or indirect interests in
Newark Holdings LLC, a member of RBH Partners (but not Transfers by Newark
Holdings LLC of membership interests in RBH Partners), shall be permitted
hereunder.
 
(b)           The TRB Members may, without complying with the provisions of
Section 7.5, (i) Transfer all or a portion of their Interests (including any
direct or indirect interest in therein) to their Affiliates, or (ii) Transfer up
to an aggregate of fifty percent (50%) of their Interests (including any direct
or indirect interest therein).  Notwithstanding the foregoing, the TRB Members
may Transfer all of their Interests to any Person or Affiliate of a Person that
succeeds to the business of BRT or the TRB Members by merger, consolidation,
liquidation or reorganization.
 
(c)           In the event that any Member at any time attempts to make a
Transfer of his or its Interest in violation of the provisions of this
Agreement, the other Members or any one of them, shall in addition to all other
rights and remedies which they may have in law, in equity or under the
provisions of this Agreement, be entitled to a decree or order restraining such
attempted Transfer and the offending Member shall not plead in defense thereto
that there would be an adequate remedy at law, it being recognized and agreed
that the injury and damage resulting from such a breach would be impossible to
measure monetarily.
 
(d)           Notwithstanding anything to the contrary contained herein, the
parties acknowledge that RBH Capital has pursuant to an agreement with, inter
alia, certain limited partners in limited partnerships that conveyed the
Surrendered Properties to the Property Owners in lieu of foreclosure, agreed to
pay them certain amounts out of distributions that RBH Capital may become
entitled to receive pursuant to Section 8.1; and it is agreed that neither the
payment of the amounts of such distributions pursuant to such agreements nor the
right of such limited partners to receive the same from RBH Capital after such
distributions are made to RBH Capital shall constitute a Transfer in violation
of the provisions of this Article VII and that such agreement shall not give
such parties any rights pursuant to this Agreement.

 
33

--------------------------------------------------------------------------------

 

7.4           Buy/Sell Options.


(a)           At any time following the date (the “Lockout Date”) that is six
months before the fifth anniversary of the date of this Agreement (or six months
before the seventh anniversary of the of the date of this Agreement, if the
maturity date of the BRT Senior Mortgage has been timely and properly extended
pursuant to the terms thereof, and all of the conditions to such extension have
been satisfied, including, without limitation the payment to the holder thereof
of all payments and deposits required in connection therewith), but in no event
earlier, either the TRB Members acting jointly and in proportion to their
relative Percentage Interests in all instances for the purposes of this Section
7.4, on the one hand, or the RBH Members, on the other hand (the “Offerors”) may
exercise their right to initiate the provisions of this Section 7.4. If the
Offerors desire to exercise their rights under this Section 7.4, the Offerors
shall give notice in writing (the “Proposal Notice”) to the TRB Members or RBH
Members, as applicable (the “Offerees”) of the Offerors desire to sell setting
forth a statement of intent to invoke the Offerors’ rights under this Section
7.4, stating therein the aggregate dollar amount (the “Valuation Amount”) which
the Offerors would be willing to pay for the assets of the Company as of the
Closing Date (defined below) free and clear of all liabilities, and setting
forth all oral or written offers and inquiries received by the Offerors during
the previous 12-month period relating to the financing, disposition or leasing
of the Property (including proposals for the formation of a new entity for the
ownership and operation of the Property).  After receipt of such notice the
Offerees shall elect to either (1) sell its or their entire Interest to the
Offerors for an amount equal to the amount the Offerees would have been entitled
to receive if the Company had sold its assets for the Valuation Amount on the
Closing Date and the Company had immediately paid all Company liabilities and an
amount equal to four percent (4%) of the Valuation Amount (the “Imputed Closing
Costs”), which amount shall represent closing costs imputed to such sale of the
assets of the Company, and distributed the net proceeds of sale to the Members
in satisfaction of their Interests in the Company pursuant to Section 11.3(a),
or (2) purchase the entire Interest of the Offerors for an amount equal to the
amount the Offerors would have been entitled to receive if the Company had sold
all of its assets for the Valuation Amount on the Closing Date and the Company
had immediately paid all Company liabilities and Imputed Closing Costs and
distributed the net proceeds of the sale to the Members in satisfaction of their
Interests in the Company pursuant to Section 11.3(a).  The Offerees shall have
thirty (30) days from the giving of the Offerors’ notice in which to exercise
either the option to buy the Offerors’ entire Interest or sell the Offerees’
entire Interest by giving written notice of same to the Offerors.  If the
Offerees do not elect to acquire the Offerors’ entire Interest within such time
period, the Offerees shall be deemed to have elected to sell its or their entire
Interest to the Offerors.  Within five (5) days after the election (or deemed
election) of the Offerees to purchase or sell, the Members purchasing the
Interests of the other Members shall deposit a certified or bank check made
payable to the order of First American Title Insurance Company (or its
successor, or another national title company if First American or its successor
is no longer in business), as escrow agent, in the amount of seven and one-half
percent (7.5%) of the amount due to the selling Members based upon the Valuation
Amount set forth in the Proposal Notice (the “Good Faith Deposit”).   If the
purchasing Members default on their obligation to acquire the Interests of the
selling Members, such Good Faith Deposit shall be paid to the selling Members as
liquidated damages (but not in reduction of its or their Capital Accounts), the
selling Members shall have the right by written notice to the other Members
given within thirty (30) days after the initial Closing Date under Section
7.4(b) (the “Purchase Notice”) to elect to purchase all of the Interests of the
other Members for an amount equal to the amount the other Members would have
been entitled to receive if the Company had sold all of its assets for the
Valuation Amount on the Closing Date and the Company had immediately paid all
Company liabilities and Imputed Closing Costs and distributed the net proceeds
of the sale to the Members in satisfaction of their interests in the Company
pursuant to Section 11.3(a).

 
34

--------------------------------------------------------------------------------

 

(b)           The closing of an acquisition pursuant to this Section 7.4 shall
be held at the principal place of business of the purchasing Member (or the
principal office of the Company if the principal place of business of such
purchasing Member is not located in the New York City metropolitan area) having
a greater Percentage Interest than any other purchasing Member on a mutually
acceptable date not later than ninety (90) days after Offerees’ election or
deemed election.  At the closing of the disposition and acquisition of such
Interests the following shall occur: (i) the selling Members shall assign to the
acquiring Members or its or their designee the selling Members’ Interest in
accordance with the instructions of the acquiring Members, and shall execute and
deliver to the acquiring Members all documents which may be required to give
effect to the disposition and acquisition of such Interests, in each case free
and clear of all liens, claims, and encumbrances (other than those created under
this Agreement), with covenants of general warranty; (ii) the purchasing Members
shall pay to the selling Members the consideration therefor in cash; and (iii)
the purchasing Members shall be responsible for all transfer taxes in connection
therewith.


(c)           Upon a breach of the obligations of any Member set forth in this
Section 7.4, the non-defaulting Members shall have the right to bring a suit for
damages, for specific performance, and to exercise any other remedy available at
law or in equity.


(d)           Anything in this Agreement to the contrary notwithstanding, in the
event that the RBH Members shall be purchasing the Interests of the TRB Members
pursuant to this Section 7.4, then, as a condition precedent to the sale of the
TRB Members’ Interests pursuant to this Section 7.4, the RBH Members shall, on
behalf of the Company (but not with Company funds or any Additional Advances by
the TRB Members), pay the BRT Senior Mortgage in full (whether or not such
amount is then due), together with any amounts of Additional Advances made by
the TRB Members used to make payments of the principal amount of the BRT Senior
Mortgage and any Deferred Interest (as such term is defined in the note
evidencing the loan secured by the BRT Senior Mortgage) thereon, and if the
amount of the Unrecouped TRB Preferred Capital Contributions (and the unpaid
Preferred Return thereon) exceeds the amount of such items that the TRB Members
would have received if the net proceeds of the sale of the Property for the
Valuation Amount were distributed to the Members pursuant to Section 11.3(a), as
described in Section 7.4(a), the RBH Members shall, on behalf of the Company
(but not with Company funds), pay to the TRB Members the amount of such excess.

 
35

--------------------------------------------------------------------------------

 

(e)           Anything in this Agreement to the contrary notwithstanding, in the
event of an offer by any Member pursuant to Section 7.4 hereof, the Manager
agrees to conduct the usual affairs of the Company in the ordinary course until
such time as the closing contemplated in paragraph “b” of Section 7.4 shall have
occurred.


7.5           Right of First Offer.


(a)           Without limiting the provisions of Section 7.5(d), below, other
than as permitted by Section 7.3, in the event that the TRB Members on the one
hand, (acting jointly and in proportion to their respective Percentage Interests
in all cases for purposes of this Section 7.5) or the RBH Members (acting
jointly in all cases for purposes of this Section 7.5) at any time (the “Selling
Members”) desire to sell all or a portion of their Interests, the Selling
Members shall provide to the other Members written notice of such intention
which notice (the “First Offer Notice”) shall include a description of the terms
of a transfer which the Selling Members would accept and any other material
information then known by the Selling Members relating to a specific proposed
transfer, if any, for which the Selling Members had already commenced
negotiations (“Sale Proposal”).  The non-selling Members shall have the first
right (“Right of First Offer”) for a fifteen (15)-day period from the date of
receipt of the First Offer Notice to accept the Sale Proposal on the terms
specified in the First Offer Notice, and to consummate the transaction
contemplated by the Sale Proposal.  If the non-Selling Members have not
responded within such fifteen (15) day period, it shall be deemed a rejection of
the Sale Proposal.  In the event that the Selling Members are the TRB Members,
and their proposed sale includes a sale of all or part of the BRT Senior
Mortgage, then the Offer shall include, and may only be accepted with, the
portion of the BRT Senior Mortgage set forth in the Offer.
 
(b)           Upon any express or deemed rejection by the non-Selling Members of
the Sale Proposal, the Selling Members shall have a one hundred eighty (180)-day
period thereafter to consummate a transaction with any Qualified Transferee (as
hereinafter defined) on the terms specified in the Sale Proposal or on terms
more advantageous to the Selling Members.  A Qualified Transferee shall be a
Person who:
 
 
1.
has a net worth in excess of $1,000,000.00;

 
 
2.
has not been the subject of an insolvency or bankruptcy proceeding;

 
 
3.
has no outstanding judgments or liens;

 
 
4.
has no material litigation pending against him or her;

 
 
5.
is not then under indictment and has not been convicted of a felony;


 
36

--------------------------------------------------------------------------------

 

 
6.
has not been the subject of a foreclosure action; and

 
 
7.
is not on any OFAC list.

 
The Qualified Transferee shall be required to provide representations confirming
the foregoing as a condition of the transfer and such other supporting documents
as the non-Selling Members may reasonably request.
 
(c)           If the non-Selling Members do not elect to exercise their rights
pursuant to Section 7.5(a) above and the Selling Members are selling all or a
portion of their Interests to any third party, the non-Selling Members shall
have the right, exercisable upon written notice to the Selling Members, to
participate in such sale and to Transfer their Interests to the third party
pursuant to the Sale Proposal on the same terms and conditions as the Selling
Members intend to Transfer their Interests set forth in the Sale Proposal
(except that the price to be to be paid by the Qualified Transferee to the
non-Selling Members participating in the sale shall be determined as follows:
such price shall be the amount that such non-Selling Member would receive as
distributions of Cash Flow pursuant to Section 8.1, if distributions were to be
made to the Members pursuant to Section 8.1 and the Selling Member were to
receive an amount equal to the price being paid by the Qualified Transferee to
the Selling Members as set forth in the Sale Proposal. By way of example only:


Assume that the TRB Members are the Selling Members and RBH Partners is a
non-Selling Member that has elected to participate in the sale. Assume further
that (i) the purchase price to be paid to the TRB members by a Qualified
Transferee for their Interests as set forth in the sale proposal is $8,000,000,
(ii) the TRB Members have theretofore made Additional Advances in the amount of
$2,000,000, all of which is then unreturned, and are entitled to a Prority
Return of $200,000 thereon, (iii) RBH Partners has theretofore made Additional
Advances in the amount of $2,000,000, all of which is then unreturned, and is
entitled to a Priority Return of $200,000 thereon, (iv) the amount of the
Unrecouped TRB Preferred Capital Contributions is $6,800,000 and the unpaid
Preferred Return thereon is $680,000 (v) RBH Capital has not been removed as
Manager pursuant to Section 5.9(b)(iii), and (vi) neither the TRB Members nor
RBH Partners has failed to make any required Additional Advance. In order to
receive distributions of $8,000,000, the TRB Members would have to receive all
of their Additional Advances and the Priority Return thereon and a portion of
the Unrecouped TRB Preferred Capital Contributions and the Preferred Return
thereon. For the TRB Members to be entitled to the Unrecouped TRB Preferred
Capital Contributions and the Preferred Return thereon, RBH Partners would have
been entitled to have first received the entire amount of its Additional
Advances and the Priority Return thereon, which is $2,200,000. Consequently, the
price that RBH Partners would be entitled to be paid by the Qualified Transferee
for its Interest would be $2,200,000.  TRB Members would still receive the
$8,000,000 offered, for a total price of $10,200,000 to be paid by the Qualified
Transferee for the TRB Members’ and RBH Partners’ Interests.

 
37

--------------------------------------------------------------------------------

 
 
(d)           Anything in this Agreement to the contrary notwithstanding, as a
condition precedent to any transfer by the RBH Members set forth in this Section
7.5, the RBH Members shall, on behalf of the Company (but not with Company funds
or Additional Advances made by the TRB Members), pay in full the BRT Senior
Mortgage (together with the amounts of Additional Advances made by the TRB
Members used to make payments of the principal amount of the BRT Senior Mortgage
and any Deferred Interest (as such term is defined in the note evidencing the
loan secured by the BRT Senior Mortgage) thereon), the Unrecouped TRB Preferred
Capital Contributions and the unpaid Preferred Return (whether or not such
amounts are then due).


(e)           Any transfer by the Selling Members without strict compliance with
the terms and conditions of this Agreement shall be null and void and of no
effect.


7.6           Bankruptcy of a Manager or Member.


The Bankruptcy or dissolution of the Manager shall not cause a dissolution of
the Company.  Except as otherwise provided in this Agreement, no additional or
replacement Manager(s) shall be admitted to the Company.  The Bankruptcy of a
Member shall not cause a dissolution of the Company. Upon the Bankruptcy of a
Member, the representative or successor-in-interest thereof, as the case may be,
shall be deemed to be an assignee of the economic interest of the Member in the
Company and may apply for admission to the Company as a Substituted Member upon
compliance with Section 7.7 hereof; provided, however, if such representative or
successor in interest shall not comply with Section 7.7 hereof, then the
interest of such Bankrupt Member shall be dealt with in accordance with
applicable law at the earliest practicable time.


7.7           Substituted Members.


Anything herein contained to the contrary notwithstanding,


(a)  No successor-in-interest of a Member and no assignee or transferee of all
or any part of a Member’s Interest shall be admitted to the Company as a Member
except upon:


(i)  submitting to the Manager a duly executed and acknowledged counterpart of
the instrument or instruments making such Transfer, together with such other
instrument or instruments, including, but not limited to, a counterpart of this
Agreement as it then may have been amended, signifying such transferee’s
agreement to be bound by all of the provisions of the Company and this
Agreement, including, but not limited to, the restrictions upon transfers of
interests therein and thereto, all of the foregoing in such form and substance
as shall be reasonably satisfactory to the Manager; and

 
38

--------------------------------------------------------------------------------

 

(ii) agreeing to bear all costs and expenses, including legal fees of the
Company, incurred in affecting such substitution.


Upon such transferee’s compliance with the foregoing provision, each of the
Members shall take all actions reasonably required to effectuate the recognition
of the effectiveness of such Transfer and the admission of such transferee to
the Company as a Substituted Member including, but not limited to, transferring
such Interest in and to the Company, its capital, profits and losses upon the
books thereof and executing, acknowledging and causing to be filed any necessary
or desirable amendment to this Agreement and the Articles of Organization of the
Company.


(b)  Subject to the effect, if any, on the operation of Sections 7.4 and 7.5
hereof, the Manager shall not consent to the admission of any such assignee as a
Substituted Member if, in the reasonable opinion of the Manager,


(i)   such admission would jeopardize the status of the Company as a partnership
for Federal income tax purposes,


(ii)  would cause a termination of the Company within the meaning of the Code,


(iii) would violate, or cause the Company to violate, any applicable law or
governmental rule or regulation,


(iv)  would tend to harm the reputation of the Company or any of the Members due
to the reputation of the proposed Substituted Member, or


(v) cause a default under any loan document or other agreement to which the
Company is a party.


(c)           no assignment to a minor or incompetent shall be effective in any
respect.


7.8           Non-Complying Assignments.


Any assignment, sale, exchange or other Transfer in contravention of any of the
provisions of this Article VII shall be void and ineffectual, and shall not bind
or be recognized by the Company.

 
39

--------------------------------------------------------------------------------

 

7.9           Obligations of Successors.


Any person who acquires an Interest in the Company by assignment or is admitted
to the Company as a Substituted Member shall be subject to and bound by all the
provisions of this Agreement as if originally a party to this Agreement.
 
ARTICLE VIII
 
DISTRIBUTIONS


8.1           Priority of Distribution of Cash Flow.


(a)           Cash Flow of the Company (including Refinancing Proceeds, Sale
Proceeds and the proceeds upon the liquidation of the Company and payment of
expenses incurred in connection therewith), after payment in full of all amounts
outstanding under the BRT Senior Mortgage (whether or not such amounts are then
due), and as, when and to the extent available with respect to each fiscal year
of the Company or any portion thereof prior to any removal of RBH Capital as
Manager pursuant to Section 5.9(b)(iii), shall be allocated and distributed to
the Members in the following order of priority:


1.           First, to the Members, proportionately in accordance with their
then unreturned Additional Advances, in reduction of their then unreturned
Additional Advances until the unreturned amount of the Members’ Additional
Advances shall have been reduced to zero;


2.           Then, to the TRB Members, proportionately in accordance with their
then unpaid Preferred Return, in reduction of their then unpaid Preferred Return
until the unpaid amount of the TRB Members’ Preferred Return shall have been
reduced to zero;


3.           Then, to the TRB Members, proportionately in accordance with their
then Unrecouped TRB Preferred Capital Contributions, in reduction of their then
Unrecouped TRB Preferred Capital Contributions until the Unrecouped TRB
Preferred Capital Contributions shall have been reduced to zero;


4.           Then, to the Members in an amount sufficient to yield to such
Members a 10% per annum return, compounded monthly, on the Additional Advances
outstanding from time to time made by any such Members to the Company (the
“Priority Return”), proportionately in accordance with the amounts of unpaid
Priority Return to which they are then entitled, the unpaid amounts of such
Priority Return;


5.           Then, to the Members, proportionately in accordance with their then
unreturned Common Capital Contributions, in reduction of their then unreturned
Common Capital Contributions until the unreturned amount of the Members’ Common
Capital Contributions shall have been reduced to zero;

 
40

--------------------------------------------------------------------------------

 

6.           Then, 10% to RBH Capital and 90% to the other Members
proportionately in accordance with their Cash Flow Percentages.


“Cash Flow Percentages” shall mean the percentages used in determining the
amounts of distributions that the TRB Members and RBH Partners are entitled to
receive pursuant to Section 8.1(a)(6), 8.1(c)(9) and 8.1(d)(9) and shall be
determined as follows:  The Cash Flow Percentage of RBH Partners will be equal
to its Percentage Interests and the aggregate Cash Flow Percentages of the TRB
Members will be equal to the aggregate Percentage Interests of the TRB Members
less 10%, provided that the Percentage Interest of RBH Partners is equal to or
less than 50%.  If the Percentage Interest of RBH Partners exceeds 49.9%, the
Cash Flow Percentage of RBH Partners shall be equal to the sum of (a) 49.9% and
(b) 80.36% of such excess; and the aggregate Cash Flow Percentages of the TRB
Members shall be 100% less the Cash Flow Percentage of RBH Partners.  The
aggregate Cash Flow Percentages of the TRB Members shall be allocated between
them proportionately in accordance with their respective Percentage
Interests.  The Cash Flow Percentage of RBH Capital shall at all times be
0%.  Examples:


If the Percentage Interest of RBH Partners equals 49.9% and the aggregate
Percentage Interests of the TRB Members equal 50.1%, the Cash Flow Percentage of
RBH Partners will be 49.9% and the aggregate Cash Flow Percentages of the TRB
Members will be 40.1% (50.1%-10%).  If the Percentage Interest of RBH Partners
equals 39.9% and the aggregate Percentage Interests of the TRB Members equal
60.1%, the Cash Flow Percentage of RBH Partners will be 39.9% and the aggregate
Cash Flow Percentages of the TRB Members will be 50.1% (60.1%-10%).  If the
Percentage Interest of RBH Partners equals 59.9%, the Cash Flow Percentage of
RBH Partners will be 57.936% (49.9%+80.36%x10%) and the aggregate Cash Flow
Percentages of the TRB Members will be 42.064% (100%-57.936%).
 


(b)           Cash Flow of the Company (including Refinancing Proceeds, Sale
Proceeds and the proceeds upon the liquidation of the Company and payment of
expenses incurred in connection therewith) after payment in full of all amounts
outstanding under the BRT Senior Mortgage (whether or not such amounts are then
due), and as, when and to the extent available with respect to each fiscal year
of the Company or any portion thereof following any removal of RBH Capital as
Manager pursuant to Section 5.9(b)(iii) shall be allocated and distributed to
the Members in the following order of priority:


1.           First, to the Members, proportionately in accordance with their
then unreturned Additional Advances, in reduction of their then unreturned
Additional Advances until the unreturned amount of the Members’ Additional
Advances shall have been reduced to zero;

 
41

--------------------------------------------------------------------------------

 

2.           Then, to the TRB Members, proportionately in accordance with their
then unpaid Preferred Return, in reduction of their then unpaid Preferred Return
until the unpaid amount of the TRB Members’ Preferred Return shall have been
reduced to zero;


3.           Then, to the TRB Members, proportionately in accordance with their
then Unrecouped TRB Preferred Capital Contributions, in reduction of their then
Unrecouped TRB Preferred Capital Contributions until the Unrecouped TRB
Preferred Capital Contributions shall have been reduced to zero;


4.           Then, to the Members their unpaid Priority Return, proportionately
in accordance with the amounts of unpaid Priority Return to which they are then
entitled;


5.           Then, to the Members, proportionately in accordance with their then
unreturned Common Capital Contributions, in reduction of their then unreturned
Common Capital Contributions until the unreturned amount of the Members’ Common
Capital Contributions shall have been reduced to zero;


6.           Then, to the Members proportionately in accordance with their
Percentage Interests.


(c)           Notwithstanding Sections 8.1(a) and 8.1(b), Cash Flow of the
Company (including Refinancing Proceeds, Sale Proceeds and the proceeds upon the
liquidation of the Company and payment of expenses incurred in connection
therewith) after payment in full of all amounts outstanding under the BRT Senior
Mortgage (whether or not such amounts are then due), and as, when and to the
extent available with respect to each fiscal year of the Company or any portion
thereof following any failure of RBH Partners to make any Additional Advance
required hereunder shall be allocated and distributed to the Members in the
following order of priority:


1.           First, to the TRB Members, proportionately in accordance with their
then unreturned Additional Advances, in reduction of their then unreturned
Additional Advances until the unreturned amount of the TRB Members’ Additional
Advances shall have been reduced to zero;


2.           Then, to the TRB Members, proportionately in accordance with their
then unpaid Preferred Return, in reduction of their then unpaid Preferred Return
until the unpaid amount of the TRB Members’ Preferred Return shall have been
reduced to zero;


3.           Then, to the TRB Members, proportionately in accordance with their
then Unrecouped TRB Preferred Capital Contributions, in reduction of their then
Unrecouped TRB Preferred Capital Contributions until the Unrecouped TRB
Preferred Capital Contributions shall have been reduced to zero;

 
42

--------------------------------------------------------------------------------

 

4.           Then, to the TRB Members their unpaid Priority Return,
proportionately in accordance with the amounts of unpaid Priority Return to
which they are then entitled;


5.           Then, to the TRB Members, proportionately in accordance with their
then unreturned Common Capital Contributions, in reduction of their then
unreturned Common Capital Contributions until the unreturned amount of the TRB
Members’ Common Capital Contributions shall have been reduced to zero;


6.           Then, to RBH Partners in reduction of its then unreturned
Additional Advances until the unreturned amount of RBH Partners’ Additional
Advances shall have been reduced to zero;


7.           Then, to RBH Partners its unpaid Priority Return;


8.           Then, to RBH Partners, in reduction of its then unreturned Common
Capital Contributions until the unreturned amount of RBH Partners’ Common
Capital Contributions shall have been reduced to zero;


9.           Then, 10% to RBH Capital and 90% to the other Members
proportionately in accordance with their Cash Flow Percentages (or, if RBH
Capital has been removed as Manager pursuant to Section 5.9(b)(iii), 100% to the
Members proportionately in accordance with their Percentage Interests).


(d)           Notwithstanding Sections 8.1(a) and 8.1(b), Cash Flow of the
Company (including Refinancing Proceeds, Sale Proceeds and the proceeds upon the
liquidation of the Company and payment of expenses incurred in connection
therewith) after payment in full of all amounts outstanding under the BRT Senior
Mortgage (whether or not such amounts are then due), and as, when and to the
extent available with respect to each fiscal year of the Company or any portion
thereof following any failure of the TRB Members to make any Additional Advance
required hereunder shall be allocated and distributed to the Members in the
following order of priority:


1.           First, to RBH Partners, in reduction of its then unreturned
Additional Advances until the unreturned amount of RBH Partners’ Additional
Advances shall have been reduced to zero;


2.           Then, to the TRB Members, proportionately in accordance with their
then unpaid Preferred Return, in reduction of their then unpaid Preferred Return
until the unpaid amount of the TRB Members’ Preferred Return shall have been
reduced to zero;


3.           Then, to the TRB Members, proportionately in accordance with their
then Unrecouped TRB Preferred Capital Contributions, in reduction of their then
Unrecouped TRB Preferred Capital Contributions until the Unrecouped TRB
Preferred Capital Contributions shall have been reduced to zero;

 
43

--------------------------------------------------------------------------------

 

4.           Then, to RBH Partners its unpaid Priority Return;


5.           Then, to RBH Partners, in reduction of its then unreturned Common
Capital Contributions until the unreturned amount of RBH Partners’ Common
Capital Contributions shall have been reduced to zero;


6.           Then, to the TRB Members, proportionately in accordance with their
then unreturned Additional Advances, in reduction of their then unreturned
Additional Advances until the unreturned amount of the TRB Members’ Additional
Advances shall have been reduced to zero;


7.           Then, to the TRB Members their unpaid Priority Return,
proportionately in accordance with the amounts of unpaid Priority Return to
which they are then entitled;


8.           Then, to the TRB Members, proportionately in accordance with their
then unreturned Common Capital Contributions, in reduction of their then
unreturned Common Capital Contributions until the unreturned amount of the TRB
Members’ Common Capital Contributions shall have been reduced to zero;


9.           Then, 10% to RBH Capital and 90% to the other Members
proportionately in accordance with their Cash Flow Percentages (or, if RBH
Capital has been removed as Manager pursuant to Section 5.9(b)(iii), 100% to the
Members proportionately in accordance with their Percentage Interests).


8.2           Intentionally Deleted.


8.3           Time for Distributions.


Distributions of Cash Flow shall be made monthly to the extent that there is
Cash Flow available therefor.  Distribution of Refinancing Proceeds and Sale
Proceeds and the proceeds upon the liquidation of the Company shall be made as
promptly after the occurrence of the event giving rise thereto as the Manager
deems reasonably prudent.

 
44

--------------------------------------------------------------------------------

 

8.4           BRT Senior Mortgages.


Notwithstanding anything to the contrary set forth herein, during such time as
the BRT Senior Mortgage shall be outstanding, 100% of the Cash Flow of the
Company shall be used to prepay any outstanding amounts on the BRT Senior
Mortgage.
 
ARTICLE IX


ALLOCATION OF PROFITS AND LOSSES


9.1           Profits and Losses Defined.


The term “profits” and the term “losses” shall mean net income or net losses of
the Company for the fiscal year, or any portion thereof, as shown on the Federal
income tax returns filed on behalf of the Company.


9.2           Allocation of Profits and Losses.


(a)           Profits and losses recognized through the close of business on the
date immediately preceding the date on which the RBH Members have contributed
the Additional Properties to the Company and have been admitted as Members of
the Company shall be allocated 99.8% to TRB and 0.2% to TRB REIT.
 
(b)           Profits and losses recognized after the close of business on the
date immediately preceding the date on which the RBH Members have contributed
the Additional Properties to the Company and have been admitted as Members of
the Company shall be allocated (after taking into account any special
allocations to be made pursuant to Sections 9.3, 9.6 and 9.7) to each of the
Members, up to the amount necessary to increase or decrease (as the case may be)
such Member’s positive Preferred Capital Account balance and Common Capital
Account balance to the amount which will be distributed to each of the Members
if the Company sold all of its assets for book value, paid off all of its
liabilities, and distributed all remaining cash to the Members in accordance
with Section 8.1(a), 8.1(b), 8.1(c) or 8.1(d), as then applicable, in the order
of priority set forth therein.  Any Profit or loss in excess thereof shall be
allocated to the Members in proportion to their respective Percentage Interests
 
9.3           Intentionally Deleted


 
9.4           Allocation of Profits and Loss Attributable to Transferred
Interests.


(a)           If any Member shall transfer all or any portion of its Membership
Interest during a fiscal year, profits and losses for such fiscal year otherwise
allocable to the transferred Interest shall be prorated between the transferor
and transferee Members on the basis of the number of days during the fiscal year
each such Member held such Interest.

 
45

--------------------------------------------------------------------------------

 

(b)           Profit or loss of the Company from the date of its formation
through the date immediately preceding the admission of the RBH Member,
including any loss incurred by reason of the acquisition of the Original
Properties in lieu of foreclosure, shall be allocated solely to the TRB Members,
in proportion to their respective interest and shall be determined on the basis
of a closing of the Company’s books as of 11:59 p.m. EDT on such date.


9.5           Basis Adjustment.


In the event of a transfer of an Interest in the Company, its capital, profits
and losses, or the distribution of any Company property to a Member, the TRB
Members, upon the request of the transferee or distributee, as the case may be,
may elect on behalf of the Company under the applicable provisions of the Code
to cause the basis of the Company’s property to be adjusted, for Federal income
tax purposes, in the manner provided in the Code.  At the TRB Members’ option,
the Company also may elect to adjust the basis of its property pursuant to the
corresponding provisions of state and local tax laws.


9.6.  Special Allocation Rules.


Before any allocations are made pursuant to Section 9.2 the following special
allocations shall be made in the following order:


                      9.6.1   If the Company incurs any “nonrecourse liability”
or “partner nonrecourse debt” (as those terms are defined in Sections
1.704-2(b)(3) and 1.704-2(b)(4) of the Treasury Regulations, respectively), the
Company shall make such allocations of items of income upon decreases in the
“partnership minimum gain” or of “partner nonrecourse debt minimum gain”
(determined in accordance with Sections 1.704-2(b)(2), 1.704-2(d) and
1.704-2(i)(3) of the Treasury Regulations), as the case may be, with respect
thereto as are necessary to comply with the “minimum gain chargeback” and
“partner nonrecourse debt minimum gain chargeback” provisions of Sections
1.704-2(f), 1.704-2(i), 1.704-2(j) and 1.704-2(k) of the Treasury Regulations,
taking into account all exceptions provided by such provisions to the
applicability of this Section 9.6.1.


9.6.2   All “nonrecourse deductions”, computed and determined in accordance with
Sections 1.704-2(b)(1), 1.704-2(c) and 1.704-2(j) of the Treasury Regulations,
of the Company shall be allocated to the Members pro rata in accordance with
their Percentage Interests so long as any Member has Unreturned Capital
Contributions and thereafter in accordance with the Members’ Additional
Percentage Interests.


9.6.3   All “partner nonrecourse deductions” computed and determined in
accordance with Sections 1.704-2(i)(1), 1.704-2(i)(2) and 1.704-2(j) of the
Treasury Regulations, with respect to any “partner nonrecourse debt”, as defined
in Section 1.704-2(b)(4) of the Treasury Regulations, of the Company, including
any liability of a subsidiary partnership that is treated as a “partner
nonrecourse debt” pursuant to Section 1.704-2(k) of the Treasury Regulations,
shall be allocated to the Members who bear the economic risk of loss for such
debt in compliance with Sections 1.704-2(i) and 1.704-2(k) of the Treasury
Regulations.


46

--------------------------------------------------------------------------------


 
9.6.4   If the Company incurs any “nonrecourse liability”, as defined in Section
1.704-2(b)(3) of the Treasury Regulations, that is not secured by any specific
property of the Company and that is recourse to the Company as an entity but
expressly not recourse to any member or any partner of any partnership that is a
Member, TRB shall make allocations with respect to such “nonrecourse liability”
in a manner which it reasonably determines to be in accordance the principles of
Section 704(b) of the Code and the Treasury Regulations thereunder.


9.6.5   If any Member unexpectedly receives any adjustment, allocation or
distribution described in Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) of the Treasury Regulations
which causes it to have a, or increases the amount of its, deficit Capital
Account, items of Company income shall be specially allocated to such Member in
an amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations, such Member’s deficit Capital Account as quickly as
possible, provided that an allocation pursuant to this Section 9.6.5 shall be
made to a Member only if and to the extent that such Member would have a deficit
Capital Account after all other allocations provided for in this Article IX have
been tentatively made as if this Section 9.6.5 were not in this Agreement.  This
Section 9.6.5 is intended to constitute a “qualified income offset” as defined
in Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations.


9.6.6.   If any Member has a deficit Capital Account balance as of the end of
any fiscal year or other accounting period that is in excess of the amount such
Member is obligated to restore to its Capital Account hereunder or is deemed to
be obligated to restore to its Capital Account pursuant to the penultimate
sentences of Section 1.704-2(g)(1) and 1.704-2(h)(5) of the Treasury
Regulations, items of Company income and gain in the amount of such excess shall
be specially allocated to such Member as quickly as possible, provided that an
allocation pursuant to this Section 9.6.6 shall be made to a Member only if and
to the extent that such Member would have a deficit Capital Account balance that
is in excess of the amount such Member is obligated to restore to its Capital
Account hereunder or is deemed to be obligated to restore to his or its Capital
Account pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(h)(5) of the Treasury Regulations after all other allocations provided
for in this Article IX have been tentatively made as if this Section 9.6.6 were
not in this Agreement.

 
47

--------------------------------------------------------------------------------

 

9.7.           Curative Allocations.


The allocations set forth in Sections 9.2 and 9.8.2 (the “Regulatory
Allocations”) are intended to comply with certain requirements of Sections
1.704-1(b) and 1.704-2 of the Treasury Regulations (any and successor provisions
thereto).  Notwithstanding any other provisions of this Article IX, the
Regulatory Allocations shall be taken into account in making allocations of
other items of income, gain, loss, deduction and expenditure among the members
so that, to the extent possible consistent with the Code and the Treasury
Regulations, the respective net amounts of such allocations of other items and
the Regulatory Allocations to the Members are equal to the respective net
amounts that would have been allocated to the members if the Regulatory
Allocations had not occurred.  For purposes of applying the preceding sentence,
however, (i) allocations pursuant to this Section 9.7 shall be deferred with
respect to a Regulatory Allocation made pursuant to Section 9.6.1 until the
fiscal year during which there occurs the relevant net decrease in “partnership
minimum gain” or “partner nonrecourse debt minimum gain” (determined in
accordance with Sections 1.704-2(b), 1.704-2(d) and 1.704-2(i)(3) of the
Treasury Regulations) provided in any case that allocations pursuant to this
Section 8.4 shall be made with respect to such Regulatory Allocation only to the
extent necessary to prevent any potential economic distortions that would
otherwise result from such Regulatory Allocation, (ii) allocations pursuant to
this Section 9.6 shall be deferred with respect to Regulatory Allocations made
pursuant to Sections 9.6.2 and 9.6.3 to the extent that TRB reasonably
determines that such Regulatory Allocations are likely to be offset by
subsequent Regulatory Allocations made pursuant to Section 9.6.1, (iii)
allocations pursuant to this Section 9.7 shall be made with respect to
Regulatory Allocations made pursuant to Section 9.6.7 only to the extent that
TRB reasonably determines that such allocations pursuant to Section 9.6.7 are
otherwise inconsistent with the economic agreement among the Members.  Except as
otherwise provided in this Section 9.7, TRB shall apply this Section 9.7 in such
order, and shall divide allocations made pursuant to this Section 9.7 among the
Members in such manner, as is most likely to minimize any economic distortions
that might otherwise be caused by the Regulatory Allocations.


9.8          Other Allocation Rules.


9.8.1.   Allocations of income, gain, loss and deductions for any period during
which the Members’ relative interests in the Company have changed shall be made
by TRB in the manner that it shall reasonably determine.


9.8.2.   Notwithstanding Section 9.2, an allocation of loss shall not be made to
a Member to the extent that such allocation would cause such member to have a
deficit Capital Account.  A loss allocation that would be made to a Member but
for this Section 9.8.2 shall instead be made to the other Members in proportion
to the amounts which they could then be allocated without causing them to have
deficit Capital Accounts.


9.8.3.   Solely for purposes of determining the Members’ shares of the Company’s
“excess nonrecourse liabilities” under Section 1.752-3(a)(3) of the Treasury
Regulations, the Members’ interests in Company profits shall be their Percentage
Interests or Additional Percentage Interests whichever shall then be applicable.

 
48

--------------------------------------------------------------------------------

 

9.8.4.   To the extent permitted by Sections 1.704-2(h) and 1.704-2(i)(6) of the
Treasury Regulations, the Company shall use its best efforts to treat a cash
distribution to any Member hereunder as having been made from the proceeds of a
“nonrecourse liability” or “partner nonrecourse debt” (as those terms are
defined in Sections 1.704-2(b)(3) and 1.704-2(b)(4) of the Treasury Regulations,
respectively) of the Company, including any liability of a subsidiary
partnership that is so treated pursuant to Section 1.704-2(k) of the Treasury
Regulations, only to the extent that such distribution would otherwise cause
such Member to have a deficit Capital Account balance that is in excess of the
amount such member is obligated to restore to its Capital Account, within the
meaning of Section 1.704-1(b)(2)(ii)(c) of the Treasury Regulations, as of the
end of the Fiscal Year during which the distribution is made.


9.9           Tax Allocations.


Federal tax allocations for each fiscal year or other accounting period of the
Company shall be made consistent with the allocations of income or loss and
items specially allocated pursuant to this Article IX for such year or period,
except that, solely for tax purposes, (i) items of income, gain, loss and
deduction with respect to the Company assets reflected hereunder in the Members’
Capital Accounts and on the books of the Company at values that differ from the
Company’s adjusted tax basis in such assets shall be allocated among the Members
so as to take account of those differences in accordance with the principles of
Section 704(c) of the Code and with Sections 1.704(b)(2)(iv)(f),
1.704-1(b)(2)(iv)(g) and 1.704-1(b)(4)(i) of the Treasury Regulations, and (ii)
adjustments made pursuant to Section 734(b) or Section 743(b) of the Code shall
be taken into account.  The Members are aware of the federal income tax
consequences of the allocations made by this Article IX and agree to report
their shares of Company income, gain, loss, deduction and credit for income tax
purposes in accordance with this Article IX.


9.10           Tax Matters.


It is understood that TRB shall be considered the equivalent of the Tax Matters
Partner with respect to the Company.

 
49

--------------------------------------------------------------------------------

 

ARTICLE X


RECORDS AND BOOKS OF ACCOUNT


10.1        Records and Books of Account.


Manager shall maintain or cause to be maintained, at the Company’s principal
office or at such other place or places as the Manager from time to time may
determine, full and accurate records and books of account of the Company’s
business.  Such records and books of account shall be maintained on a GAAP
basis.  Each Member shall be afforded full and complete access to all such
records and books of account during reasonable business hours and, at such
hours, shall have the right of inspection and copying of such records and books
of account, at his expense.  Manager shall retain an independent accounting firm
(subject to reasonable approval of the Members) and shall cause the financial
statements to be audited, reviewed or compiled; provided that any Member shall
have the right to require that the Manager have the financial statements audited
as a Company expense. If the Manager shall be removed as provided herein, such
Manager shall, upon the request of the replacement Manager, promptly cause the
books and records of the Company to be delivered, at the Company’s expense, to
such location as the replacement Manager may direct.


10.2        Fiscal Year.


The fiscal year of the Company shall end on December 31.


10.3        Intentionally Deleted


10.4        Reports to Members.


A.           As soon as reasonably practical, but in no event later than fifteen
(15) days after the close of each fiscal year of the Company, Manager shall
cause to be prepared and furnished to each Member:


i.    The information necessary for the preparation by each Member of its
Federal, state and other income tax returns;


ii.   The amount in the capital account of such Member as of the last day of
such fiscal year;


iii.  An income statement and balance sheet of the Company as of the last day of
such fiscal year; and


iv.  Such other information as any Member deems reasonably necessary for the
Members to be advised of the current status of the Company and its business.
 
50

--------------------------------------------------------------------------------


 
B.           By the fifteenth (15th) day of each month, Manager shall cause to
be prepared and furnished to each Member:


i.         A mortgage report indicating principal outstanding, interest paid,
draws funded to date and draws requested to date;


ii.       An income and expense statement showing all receipts and disbursements
for the Company in form reasonably satisfactory to each Member together with a
copy of the Company’s bank statements; and


iii.      Such other information as any Member deems reasonably necessary for
the Members to be advised of the current status of the Company and its business.


10.5        Tax Returns. All Company income tax returns shall be prepared by or
under the direction of TRB and TRB shall have sole discretion as to the income
tax treatment of any item of Company income, gain, deduction and loss.


ARTICLE XI


DISSOLUTION;
LIQUIDATION; AND TERMINATION


11.1        Dissolution.


The Company shall be dissolved upon the first to occur of any of the following
events;


a.  The Bankruptcy of the last remaining Member unless the Company’s business is
continued as provided in Section 7.6 hereof;


b.  The sale of all or substantially all of its assets, and the collection and
distribution of the proceeds thereof; or


c.  Required Approval in writing for such dissolution has been obtained.


11.2        Intentionally Deleted


11.3        Liquidation.


(a)  Upon the dissolution of the Company, Manager shall take or cause to be
taken a full accounting of the Company’s assets and liabilities as of the date
of such dissolution and shall proceed with reasonable promptness to liquidate
the Company’s assets and to terminate its business.  The cash proceeds from the
liquidation, as and when available therefor, shall be applied and distributed in
the order of priority set forth above in Section 8.1.
 
51

--------------------------------------------------------------------------------


 
(b) The Manager shall administer the liquidation of the Company and the
termination of its business.  The Manager shall be allowed a reasonable time for
the orderly liquidation of the Company’s assets and the discharge of liabilities
to creditors, so as to minimize losses resulting from the liquidation of the
Company’s assets.


(c) Anything herein contained to the contrary notwithstanding, a Manager shall
not be personally liable for the return of any Member’s Capital Contributions,
or any part thereof.  Any such return shall be made solely from the Company’s
assets.


(d)  Except as otherwise provided herein, no dissolution or termination of the
Company shall relieve, release or discharge any Member, or any of his
successors, assigns, heirs or legal representatives, from any previous breach or
default of, or any obligation theretofore incurred or accrued under any
provision of this Agreement, and any and all such liabilities, claims, demands
or causes of action arising from any such breaches, defaults and obligations
shall survive such dissolution and termination.


11.4        Termination.


Upon compliance with the foregoing plan of liquidation and distribution, the
Manager shall file or cause to be filed the appropriate termination documents
required to effectuate the dissolution and termination of the Company and the
Company thereupon shall be terminated.
 
52

--------------------------------------------------------------------------------



ARTICLE XII


STATUS OF THE COMPANY


Anything in this Agreement to the contrary notwithstanding, it is expressly
intended that the entity formed hereby be a limited liability company and taxed
as a partnership by the applicable provisions of the Code, the rules and
regulations promulgated thereunder, and other laws pertaining thereto, and that
in every respect all of the terms and provisions hereof shall at all times be so
construed and interpreted as to give effect to this intent.  In the event that
the Internal Revenue Service of the United States or any governmental authority
having jurisdiction shall in any way or at any time determine that any provision
or provisions of this Agreement affects the status of this entity as a limited
liability company taxable as a partnership, then and in such event the Manager
shall have the authority to and shall modify, amend or supplement the terms and
provisions of this Agreement to the extent necessary to comply with the rules,
regulations and requirements of the Internal Revenue Service of the United
States or any other governmental authority having jurisdiction, in order that
the entity formed hereby be treated as a limited liability company taxed as a
partnership, be taxable as such, and the Members hereof taxable as partners of a
partnership; which modification or amendment shall be retroactively applied to
the date of this Agreement.


ARTICLE XIII


MISCELLANEOUS


13.1        Arbitration.


Except to the extent that the disputants agree in writing to any other method of
resolution of a given dispute and except to the extent the resolution of any
question is final, binding and conclusive upon the Members under the terms of
this Agreement, any dispute arising among the Members, or any of them, or their
successors-in-interest, or the estate of a deceased Member, concerning the
meaning or interpretation of this Agreement, or the rights, duties, or
obligations of the Members, including the successors-in-interest and the estate
of a deceased Member, shall, with reasonable promptness, be submitted to and
determined by arbitration by the American Arbitration Association in the City of
New York, in accordance with its rules then in force and effect, and judgment
upon any award rendered may be entered in any court having jurisdiction thereof,
and any such party may, if he so elects, institute proceedings in any court
having jurisdiction for the specific performance by any party of any such award.
 
53

--------------------------------------------------------------------------------


 
13.2        Notices.


Unless otherwise provided herein, any offer, acceptance, election, approval,
consent, certification, request, waiver, notice or other communication required
or permitted to be given hereunder (hereinafter collectively referred to as a
“Notice”) shall be deemed given only if in writing and either (i) sent by
certified or registered mail, postage prepaid and return receipt requested, or
(ii) delivered by a reputable overnight carrier, delivery prepaid for delivery
on the next business day, and in either case addressed to the Company at its
then principal office and to the Member or Members to whom any such Notice is
addressed at the addresses set forth on Exhibit B attached hereto.  Notices sent
by mail shall be effective three (3) business days following their deposit with
the U.S. Post Office and notices sent by overnight courier shall be effective
the next business day following their deposit with a reputable overnight
carrier.  Any Member may change its address set forth on Exhibit B by written
notice to the Company and each Member and shall be effective ten (10) days
following the effective date of the Notice provided that a notice of change of
address of any Member shall not be deemed to have been given until actual
receipt by the Company.  Notices on behalf of the Company or any Member may be
given by their respective attorneys.


13.3        Entire Agreement.


This Agreement contains the entire agreement of the parties hereto and
supersedes all prior agreements and understandings, oral or otherwise, among the
parties hereto with respect to the matters contained herein and (except as
specifically noted herein) it cannot be modified or amended except with the
consent of Members holding Percentage Interests greater than 90%, provided,
however, that no amendment of this Agreement shall (a) increase or extend any
financial obligation or liability of a Member beyond that set forth herein or
permitted hereby without such adversely affected Member’s written consent, (b)
change the provisions of Section 8.1or this Section 13.3 without the written
consent of each Member, or (c) change the provisions of Section 5.9(b)(iii) or
otherwise modifies this Agreement in a manner that adversely affects the rights
of RBH Capital with respect to the distributions or other payments to which it
or its Affiliate would be entitled pursuant to the terms hereof, without the
written consent of RBH Capital.


13.4        Waivers.


Except as otherwise expressly provided herein, no purported waiver by any party
of any breach by another party of any of his obligations, agreements or
covenants hereunder, or any part thereof, shall be effective unless made in
writing subscribed by the party or parties sought to be bound thereby, and no
failure to pursue or elect any remedy with respect to any default under or
breach of any provision of this Agreement, or any part thereof, shall be deemed
to be a waiver of any other subsequent similar or different default or breach,
or any election of remedies available in connection therewith, nor shall the
acceptance or receipt by any party of any money or other consideration due him
under this Agreement, with or without knowledge of any breach hereunder,
constitute a waiver of any provision of this Agreement with respect to such or
any other breach.
 
54

--------------------------------------------------------------------------------


 
13.5        Headings, Gender and Number.


The section headings herein contained have been inserted only as a matter of
convenience of reference and in no way define, limit or describe the scope or
intent of any provisions of this Agreement nor in any way affect any such
provisions.  Where appropriate as used herein, the masculine gender shall be
deemed to include the feminine, the feminine gender shall be deemed to include
the masculine, the singular number shall be deemed to include the plural and the
plural number shall be deemed to include the singular.


13.6        Severability.


Each provision of this Agreement shall be considered to be severable and if, for
any reason, any such provision or provisions, or any part thereof, is determined
to be invalid and contrary to any existing or future applicable law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid, but this Agreement shall be construed and enforced in
all respects as if such invalid or unenforceable provision or provisions had
been omitted; provided, however, that the status of this Company, as a limited
liability company taxed as a partnership, shall not be prejudiced.


13.7        Counterparts.


This Agreement may be executed in one or more counterparts and each of such
counterparts, for all purposes, shall be deemed to be an original but all of
such counterparts together shall constitute but one and the same instrument,
binding upon all parties hereto, notwithstanding that all of such parties may
not have executed the same counterpart.


13.8        Benefit.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective executors, administrators and successors and
permitted assigns, and shall not be personal to any Members named herein except
as expressly provided herein, but shall not be deemed for the benefit of
creditors of any other persons, nor shall it be deemed to permit any assignment
by a Member of any of his rights or obligations hereunder except as expressly
provided herein.


13.9        Further Actions.


Each of the Members hereby agrees that he or it shall hereafter execute and
deliver such further instruments and do such further acts and things as may be
required or useful to carry out the intent and purpose of this Agreement and as
are not inconsistent with the terms thereof.
 
55

--------------------------------------------------------------------------------


 
13.10      Interpretation.


This Agreement and all matters pertaining thereto shall be governed by the laws
of the State of New York, and particularly the LLC Law, without application to
New York’s conflict of law provisions.  This Agreement shall not be construed
against the party that caused the initial draft of this Agreement to be prepared
as all parties hereto have had the opportunity to review and negotiate the form
of this Agreement.


13.11      No Third Party Beneficiaries.


The provisions of this Agreement are not intended to be for the benefit of any
creditor or other person (other than a Member in his capacity as a Member) to
whom any debts, liabilities, or obligations are owed by (or who otherwise has
any claim against) the Company or any of the Members; and no such creditor or
other person shall obtain any benefit from such provisions or shall, by reason
of any such foregoing provision, make any claim in respect of any debt,
liability, or obligation against the Company or any of the Members.


 
13.12      Representations.
 
(a)           RBH Capital and the Manager’s Representative, represent and
warrant to the other Members:
 
(i)             RBH Capital is duly formed, validly existing and in good
standing under the laws of the State of its organization.
 
(ii)            Exhibit H accurately depicts the ownership structure of each of
RBH Capital. RBH Capital has the requisite authority to execute, deliver and
carry out the terms and provisions of this Agreement and other documents to be
executed and delivered by RBH Capital pursuant to this Agreement.  This
Agreement constitutes, and other documents to be executed and delivered pursuant
to this Agreement, when executed and delivered pursuant hereto, will constitute,
the duly authorized obligations of the party or parties, other than the other
Members, executing the same.
 
(iii)          True and complete copies of the Organizational Documents of RBH
Capital have been furnished to the TRB Members, and other than the agreement
referenced to in Section 7.3(d), there are no other agreements, oral or written,
relating to RBH Capital as regards the ownership and governance of RBH
Capital.  The Organizational Documents of RBH Capital were duly executed and
delivered, are in full force and effect, and are binding upon and enforceable in
accordance with their terms.  No breach exists under the Organizational
Documents of RBH Capital, and no act has occurred and no condition exists or
after giving effect to this Agreement will exist, which, with the giving of
notice or the passage of time, would constitute a breach under the
Organizational Documents of RBH Capital.
 
56

--------------------------------------------------------------------------------


 
(iv)           All consents, approvals or authorizations of or declarations,
registrations or filings with any Governmental Authority or nongovernmental
person or entity, including any creditor, member, partner or shareholder, as
applicable, of RBH Capital, required in connection with the execution, delivery
and performance of this Agreement or any of document executed in connection
herewith, have been obtained.
 
(v)           None of the following is an OFAC Prohibited Person: (A) RBH
Capital; (B) any person or entity controlling or controlled by RBH Capital; (C)
any person or entity having a beneficial interest in RBH Capital, to the extent
not a publicly held entity; (D) any person or entity for whom RBH Capital is
acting as agent or nominee in connection with this transaction; or (E) any of
the partners, members, shareholders or other equity owners, or their respective
employees, officers, directors, representatives or agents of foregoing persons
or entities, to the extent that such persons or entities are not publicly held
entities.
 
(vi)           Neither RBH Capital nor any direct or indirect member or partner
in RBH Capital is or will be, and no legal or beneficial interest of any direct
or indirect member or partner in RBH Capital is or will be held, directly or
indirectly, by a “foreign corporation”, “foreign partnership”, “foreign trust”,
“foreign estate”, “foreign person”, “affiliate” of a “foreign person” or a
“United States intermediary” of a “foreign person” within the meaning of IRC
Sections 897 and 1445, the Foreign Investments in Real Property Tax Act of 1980,
the International Foreign Investment Survey Act of 1976, the Agricultural
Foreign Investment Disclosure Act of 1978, or the regulations promulgated
pursuant to such Acts or any amendments to such Acts.
 
(b)           RBH Partners and the Manager’s Representative represent and
warrant to the other Members:
 
(i)            RBH Partners is duly formed, validly existing and in good
standing under the laws of the State of its organization.
 
(ii)           Exhibit I accurately depicts the ownership structure of RBH
Partners. RBH Partners has the requisite authority to execute, deliver and carry
out the terms and provisions of this Agreement and other documents to be
executed and delivered by RBH Partners pursuant to this Agreement.  This
Agreement constitutes, and other documents to be executed and delivered pursuant
to this Agreement, when executed and delivered pursuant hereto, will constitute,
the duly authorized obligations of the party or parties, other than the other
Members, executing the same.
 
(iii)           True and complete copies of the Organizational Documents of RBH
Partners have been furnished to the TRB Members, and there are no other
agreements, oral or written, relating to RBH Partners as regards the ownership
and governance of RBH Partners.  The Organizational Documents of RBH Partners
were duly executed and delivered, are in full force and effect, and are binding
upon and enforceable in accordance with their terms.  No breach exists under the
Organizational Documents of RBH Partners, and no act has occurred and no
condition exists or after giving effect to this Agreement will exist, which,
with the giving of notice or the passage of time, would constitute a breach
under the Organizational Documents of RBH Partners.
 
57

--------------------------------------------------------------------------------


 
(iv)           All consents, approvals or authorizations of or declarations,
registrations or filings with any Governmental Authority or nongovernmental
person or entity, including any creditor, member, partner or shareholder, as
applicable, of RBH Partners, required in connection with the execution, delivery
and performance of this Agreement or any of document executed in connection
herewith, have been obtained.
 
(v)           None of the following is an OFAC Prohibited Person: (A) RBH
Partners; (B) any person or entity controlling or controlled by RBH Partners;
(C) to the actual knowledge of RBH Partners, any person or entity having a
beneficial interest in RBH Partners, to the extent not a publicly held entity;
(D) to the actual knowledge of RBH Partners, any person or entity for whom RBH
Partners are acting as agent or nominee in connection with this transaction; or
(E) to the actual knowledge of RBH Partners, any of the partners, members,
shareholders or other equity owners, or their respective employees, officers,
directors, representatives or agents of foregoing persons or entities, to the
extent that such persons or entities are not publicly held entities.
 
(vi)           Neither RBH Partners nor, to the actual knowledge of RBH
Partners, any direct or indirect member or partner in RBH Partners is or will
be, and no legal or beneficial interest of any direct or indirect member or
partner in RBH Partners is or will be held, directly or indirectly, by a
“foreign corporation”, “foreign partnership”, “foreign trust”, “foreign estate”,
“foreign person”, “affiliate” of a “foreign person” or a “United States
intermediary” of a “foreign person” within the meaning of IRC Sections 897 and
1445, the Foreign Investments in Real Property Tax Act of 1980, the
International Foreign Investment Survey Act of 1976, the Agricultural Foreign
Investment Disclosure Act of 1978, or the regulations promulgated pursuant to
such Acts or any amendments to such Acts.
 
(c)           The RBH Members and the Manager’s Representative represent and
warrant to the TRB Members:
 
(i)           Except as set forth on Exhibit J attached hereto, there are no
actions, suits or proceedings pending or, to the actual knowledge of the RBH
Members and the Manager’s Representative, threatened against or affecting the
RBH Members or the Manager’s Representative, or the Property, the 909 Assemblage
or the Washington-William Street Property before any court or any Governmental
Authority, including, without limitation, suits, actions or proceedings under
the Racketeer Influenced and Corrupt Organizations Act of 1970, as amended.
 
58

--------------------------------------------------------------------------------


 
(ii)            The RBH Members do not have now or at any time had any
employees.
 
(iii)           Each of the RBH Members and the Company is not and will not be
an “employee benefit plan” as defined in Section 3(3) of ERISA, which is subject
to Title I of ERISA; the assets of each of the RBH Members and the Company do
not and will not constitute “plan assets” of one or more such plans for purposes
of Title I of ERISA; each of the RBH Members and the Company is not and will not
be a “governmental plan” within the meaning of Section 3(32) of ERISA; and
transactions by or with the RBH Members or the Company are not and will not be
subject to state statutes applicable to the RBH Members or the Company
regulating investments of fiduciaries with respect to governmental plans.
 
(iv)          There are no agreements with respect to the Properties, the 909
Assemblage or the Washington-William Street Property with any Affiliate of the
RBH Members or the Manager’s Representative, except as set forth in this
Agreement or in Exhibit K.
 
(v)           There are no equipment leases, building service agreements,
software licenses, agreements for advertising, billboards or similar matters or
any other agreements relating to the ownership, development or operation of, or
distributions of funds or payments from, the Property, the 909 Assemblage or, to
the actual knowledge of the RBH Members and the Manager’s Representative, the
Washington-William Street Property, except for the agreements set forth on
Exhibit L.
 
(vi)           Neither the RBH Members nor their Affiliates have granted to any
Person any right or option to acquire all or any portion of the Property, the
909 Assemblage or, to the actual knowledge of the RBH Members and the Manager’s
Representative, the Washington-William Street Property or any interest therein
or any ownership interest in the Company or any interest relating thereto, or a
right of first offer or right of refusal to do so, whether exercisable now or
upon any subsequent resale of any of the Property, the 909 Assemblage or the
Washington-William Street Property or any interest in the Company, except for
the rights granted to the tenants under the Leases, as tenants only and with no
right or option to acquire all or any portion of the Property, the 909
Assemblage or the Washington-William Street Property.
 
(vii)         There is no outstanding right, subscription, warrant, call,
unsatisfied preemptive right, option, or other agreement of any kind to purchase
or otherwise to receive any membership or other ownership interest in the RBH
Members, and there is no outstanding security of any kind that is convertible
into any such membership or other ownership interest, nor will any such right,
subscription, warrant, call, unsatisfied preemptive right, option, or other
agreement, or any such security, be created by virtue of this Agreement or the
transactions contemplated hereunder.
 
59

--------------------------------------------------------------------------------


 
(viii)        Except to the extent described in the Environmental Reports:
 
(A)          The Property, the 909 Assemblage and, to the actual knowledge of
the RBH Members and the Manager’s Representative, the Washington-William Street
Property comply with all applicable Environmental Laws.
 
(B)           No spill, release or discharge of any Hazardous Substance has
occurred on or about the Property, the 909 Assemblage or, to the actual
knowledge of the RBH Members and the Manager’s Representative, the
Washington-William Street Property, and there exists no Hazardous Substance at
the Property, the 909 Assemblage or, to the actual knowledge of the RBH Members
and the Manager’s Representative, the Washington-William Street Property.
 
(C)           The Property, the 909 Assemblage and, to the actual knowledge of
the RBH Members and the Manager’s Representative, the Washington-William Street
Property have not been used, for the treatment, storage or disposal of any
Hazardous Substance.
 
(ix)           Each of the RBH Members and the Manager’s Representative do not,
nor, to the actual knowledge of the RBH Members and the Manager’s
Representative, do any of their direct or indirect members or any of their
Affiliates, have any interest, right or option with respect to any property in
Newark, New Jersey, other than the Property, the 909 Assemblage and, to the
actual knowledge of the RBH Members and the Manager’s Representative, the
contract vendee’s interest in the Washington-William Street Property, and
certain properties located at 212 Rome Street, 875-881 Broad Street and 260
Washington Street, Newark, New Jersey.  An Affiliate of the Manager’s
Representative, but not any of the RBH Members, owns a contract vendee interest
in the property located at 268 Washington Street, which property is not intended
to become a part of the partnership contemplated by this Agreement.
 
(x)           Neither the Property, the 909 Assemblage nor, to the actual
knowledge of the RBH Members and the Manager’s Representative, the
Washington-William Street Property is subject to any management, leasing or
brokerage agreement, other than as set forth in Exhibit M.
 
(xi)           Attached hereto as Exhibit N is, as of the date of this
Agreement, a true, complete correct rent roll for the Property, the 909
Assemblage and, to the actual knowledge of the RBH Members and the Manager’s
Representative, the Washington-William Street Property (the “Rent
Roll”).  Except as set forth on the Rent Roll, as of the date of the Rent Roll,
(i) no Leases are in effect and (ii) all Leases set forth on the Rent Roll are
in full force and effect.  The Rent Roll designates all unleased space and shows
the amount of each security deposit, any unamortized free rent or rental
abatements and any unused construction allowances or unperformed landlord
construction obligations.  Except as set forth on the Rent Roll, neither the
Company nor any tenant is in default under any Lease.  The Rent Roll sets forth
amount of past due rent and other amounts owed under any Lease, as of the date
of the Rent Roll.
 
60

--------------------------------------------------------------------------------


 
(xii)          There have been no applications made by the RBH Members, the
Manager’s Representative or any of their Affiliates for the development of the
Property, the 909 Assemblage or the Washington-William Street Property,
including, without limitation, a zone change or variance, other than as set
forth on Exhibit O attached hereto.
 
(xiii)         The Washington-William Street Contract is in full force and
effect and neither the seller or the buyer thereunder is in default thereof.
 
(xiv)         Other than (i) amounts owed to BRT, (ii) amounts owed to Star
Electric, LLC, in connection with that certain loan to RBH Group Partners II,
L.P. in the principal sum of $900,000 in respect of 69 Market Street, Newark,
New Jersey, (iii) amounts owed to Carlo & Frank Enterprises, LLC, in connection
with that certain loan to RBH Group Partners VII, LP in the principal sum of
$1,200,000 in respect of 65-67 Market Street, Newark, New Jersey, and (iv) trade
payables set forth on that certain closing statement being delivered to the TRB
Members on the date hereof, and trade payables incurred in the ordinary course
of business that are not yet billed, all of which will be paid by the Persons
that have owned the Property immediately prior to the conveyance thereof to the
Company or the Property Owners, there is no debt, secured or unsecured, owed
with respect to the Property or by the Persons that have owned the Property
immediately prior to the conveyance thereof to the Company or the Property
Owners.
 
(d)           The TRB Members represent and warrant to the RBH Members:
 
(i)            The TRB Members are duly formed, validly existing and in good
standing under the laws of the State of its organization.
 
(ii)           The TRB Members have the requisite authority to execute, deliver
and carry out the terms and provisions of this Agreement and other documents to
be executed and delivered by the TRB Members pursuant to this Agreement.  This
Agreement constitutes, and other documents to be executed and delivered pursuant
to this Agreement, when executed and delivered pursuant hereto, will constitute,
the duly authorized obligations of the party or parties, other than the RBH
Members and Manager’s Representative, executing the same.
 
(iii)          True and complete copies of the Organizational Documents of the
TRB Members have been furnished to the RBH Members, and there are no other
agreements, oral or written, relating to the TRB Members as regards the
ownership and governance of the TRB Members.  The Organizational Documents of
the TRB Members were duly executed and delivered, are in full force and effect,
and are binding upon and enforceable in accordance with their terms.  No breach
exists under the Organizational Documents of the TRB Members, and no act has
occurred and no condition exists or after giving effect to this Agreement will
exist, which, with the giving of notice or the passage of time, would constitute
a breach under the Organizational Documents the TRB Members.
 
61

--------------------------------------------------------------------------------


 
(iv)           All consents, approvals or authorizations of or declarations,
registrations or filings with any Governmental Authority or nongovernmental
person or entity, including any creditor, member, partner or shareholder, as
applicable, of the TRB Members, required in connection with the execution,
delivery and performance of this Agreement or any of document executed in
connection herewith, have been obtained.
 
(v)           None of the following is an OFAC Prohibited Person: (A) the TRB
Members; (B) any person or entity controlling or controlled by the TRB Members;
(C) to the actual knowledge of the TRB Members, any person or entity having a
beneficial interest in the TRB Members, to the extent not a publicly held
entity; (D) to the actual knowledge of the TRB Members, any person or entity for
whom the TRB Members are acting as agent or nominee in connection with this
transaction; or (E) to the actual knowledge of the TRB Members, any of the
partners, members, shareholders or other equity owners, or their respective
employees, officers, directors, representatives or agents of foregoing persons
or entities, to the extent that such persons or entities are not publicly held
entities.
 
(vi)           Neither the TRB Members nor, to the actual knowledge of the TRB
Members, any direct or indirect member or partner in the TRB Members is or will
be, and no legal or beneficial interest of any direct or indirect member or
partner in the TRB Members are or will be held, directly or indirectly, by a
“foreign corporation”, “foreign partnership”, “foreign trust”, “foreign estate”,
“foreign person”, “affiliate” of a “foreign person” or a “United States
intermediary” of a “foreign person” within the meaning of IRC Sections 897 and
1445, the Foreign Investments in Real Property Tax Act of 1980, the
International Foreign Investment Survey Act of 1976, the Agricultural Foreign
Investment Disclosure Act of 1978, or the regulations promulgated pursuant to
such Acts or any amendments to such Acts.
 
62

--------------------------------------------------------------------------------


 
Section 13.13       Non-Disclosure. The RBH Members acknowledge and agree that
BRT is a publicly traded entity and that BRT is an Affiliate of TRB.  Although
the RBH Members do not acknowledge or agree that they are or may be deemed to be
“affiliates” (as defined in Rule 405 of the rules and regulations promulgated
under the Securities Act of 1933, as amended) of BRT on account of their
membership in the Company with TRB, nevertheless, as an accommodation to BRT,
the RBH Members agree that during such time as TRB or any Affiliates of TRB or
BRT shall be a member of the Company or BRT shall be a lender to the Company,
the RBH Members and each of their Affiliates (i) shall not purchase or sell any
securities issued by BRT and (ii) not disclose non-public information relating
to the Company or the Property other than as required by law and in any case not
without the prior consent of TRB; provided that the RBH Members may disclose
confidential information on a “need-to-know” basis to their directors, officers,
employees, attorneys, advisors, investors, lenders and accountants with
notification to such parties that such information shall remain
confidential.  It is agreed that money damages would not be a sufficient remedy
for a breach of this Section 13.13 and that TRB and BRT shall be entitled to
equitable relief including, without limitation, injunctive relief and specific
performance, in addition to all other remedies at law or in equity, in the event
of any breach of the provisions of this Section 13.13. Further, each of the RBH
Members shall indemnify TRB and BRT from and against, any liability with respect
to any and all actual claims, injury, damage, loss and liability of any and
every kind (including reasonable attorneys’ fees) suffered or incurred by TRB or
BRT by reason of a violation by such RBH Member of the provisions of this
Section 13.13.
 
[THE NEXT PAGE IS THE SIGNATURE PAGE]

 
63

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Members have hereunto executed this Agreement of Company
as of the day and year first above written.
 
TRB NEWARK ASSEMBLAGE, LLC
   
By:  
   
Name:
 
Title:
   
TRB NEWARK TRS, LLC
   
By:
   
Name:
 
Title:
   
RBH PARTNERS, LLC
   
By:
   
Name:
 
Title:
   
RBH CAPITAL, LLC
   
By:
   
Name:
 
Title:
   
For purposes of confirming his agreement to the provisions of Sections 5.7(b)
and (c) of this Agreement.
   
 
 
Ron Beit


 
64

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENTS


STATE OF NEW YORK
)
 
)     ss.
COUNTY OF __________
)

 
On the _______ day of ____________ in the year 2009 before me, the undersigned,
a Notary Public, personally appeared Mark H. Lundy, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.
 
 

--------------------------------------------------------------------------------

Notary Public
 
STATE OF NEW YORK
)
 
)     ss.
COUNTY OF __________
)

 
On the _______ day of ____________ in the year 2009 before me, the undersigned,
a Notary Public, personally appeared _______________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.
 
 

--------------------------------------------------------------------------------

Notary Public


 
65

--------------------------------------------------------------------------------

 
 
STATE OF NEW YORK
)
 
)     ss.
COUNTY OF ___________
)

 
On the _______ day of  ____________ in the year 2009 before me, the undersigned,
a Notary Public, personally appeared _______________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.
 
 

--------------------------------------------------------------------------------

Notary Public
 
STATE OF NEW YORK
)
 
)     ss.
COUNTY OF ___________
)

 
On the _______ day of  ____________ in the year 2009 before me, the undersigned,
a Notary Public, personally appeared __________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.
 
 

--------------------------------------------------------------------------------

Notary Public


 
66

--------------------------------------------------------------------------------

 